Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 1 of 433




                   EXHIBIT 1
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 2 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 3 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 4 of 433




                   EXHIBIT 2
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 5 of 433



  http://www.bnb.bg/PressOffice/POPressReleases/POPRDate/PR_20140622_EN



                              BULGARIAN NATIONAL BANK
                                        PRESS RELEASE
                                                                           22 June 2014
  The BNB Governing Council, after having analysed in-depth the situation caused by
  the insufficient liquidity of Corporate Commercial Bank and its subsidiary – the
  former Credit Agricole Bulgaria EAD (the CCB bank group), states:
     - We confirm CCB’s placement under conservatorship as well as apply the same
     measure to CCB’s subsidiary.
     - The liquidity shortage in the CCB group is an isolated case and is not connected
     with the rest of the banking system.
     - On the grounds of these findings the BNB Governing Council:
  1. Placed Credit Agricole Bulgaria EAD under special supervision for three months;
  2. Appointed Stanislav Georgiev Lyutov and Elena Zdravkova Kostadinchev as
  conservators;
  3. Dismissed the members of Credit Agricole Bulgaria EAD’s Management and
  Supervisory boards;
  4. Revoked the voting rights of the shareholders holding more than 10 percent.
  To preserve the financial stability in Bulgaria, the Bulgarian National Bank, with the
  Government’s full support, will undertake the following actions:
     - have the conservators hire an independent external auditor to thoroughly analyse
     and evaluate the CCB group’s assets and liabilities in the next 10 days;
     - actions will be taken for writing off of shareholders’ equity in full compliance
     with the procedures prescribed by the law;
     - aiming to preserve the activities of the CCB bank group in its recovery, the BNB,
     within its legal powers, will take joint actions with the Government to increase the
     group’s capital using funds through the state-owned Bulgarian Bank for
     Development and the Deposit Guarantee Fund.
  The Government and the BNB will secure the needed liquidity support for the
  Corporate Commercial Bank group to fully cover its obligations to its customers.
  All necessary actions will be taken by 20 July this year.
  Corporate Commercial Bank and its subsidiary will open for business on 21 July at
  9.00 a.m.
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 6 of 433




                   EXHIBIT 3
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 7 of 433



                                               PRESS RELEASE
                                                                                                   11 July 2014
                                  Statement by the BNB Governing Council
       Ladies and Gentlemen,
       After numerous media publications and the odd, in our view, press conference given by the then
   Corporate Commercial Bank AD management, on 18, 19 and 20 June nearly BGN 1 billion was
   withdrawn from the bank.
       On 20 June, Friday, at 11.40 a.m., the BNB received a letter from Corporate Commercial Bank AD
   management requesting the bank to be placed under special supervision on the grounds of art. 115, par.
   2, items 2 and 3 of the Law on Credit Institutions.
       As this is not very well known and there have been some misinterpretations in the media about the
   initial actions of the Central Bank, we would like to point out that in case and following of such a
   specific request the Bulgarian National Bank has an obligation by law to place a bank under special
   supervision. And we did so – first Corporate Commercial Bank AD, and then Crédit Agricole Bulgaria
   EAD.
       You know that conservators were immediately appointed in both banks belonging to the Corporate
   Commercial Bank group. On 25 June independent auditors started their review of the banks’ assets and
   liabilities of both banks. The review was carried out for ten business days and ended on Wednesday.
   Yesterday, on Thursday, the Central Bank received the auditors’ reports.
   In summary, the auditors’ review came to the following conclusions:
1. The results of the review of Crédit Agricole Bulgaria EAD are positive. This is a well managed bank
   with good banking practices. Its loan portfolio quality is very good and sufficiently covered with
   collateral and adequately provisioned.
2. The results of the audit of Corporate Commercial Bank AD show actions which are inconsistent with
   the law and the good banking practices, to put it mildly. Significant parts of credit files for a loan
   portfolio of BGN 3.5 billion, out of the total BGN 5.4 billion loan portfolio, are missing, most probably
   destroyed during the days before the conservatorship was placed. A considerable part of that credit
   portfolio suggests a very large connectedness between debtors and the majority shareholder of the
   bank, Mr. Tsvetan Vassilev.
       As a result of the insufficient available information, the auditors expressed the opinion that it is
   difficult for them to assess the financial position of the debtors and their capabilities to service their
   loans. It is also difficult to assess the availability and quality of the items of collateral, and therefore it
   is impossible for the auditors to make a final conclusion about the quality of the loan portfolio of BGN
   3.5 billion. Unfortunately, all these actions cannot be identified with the available tools of the off-site
   supervision and make us think of intentional abuse.
       These particular actions of Corporate Commercial Bank AD officers could possibly lead to
   intentional damages to the bank, running into hundreds of millions of levs. It is obvious that the
   minority shareholders of Corporate Commercial Bank AD have also fallen victim to these breaches.
       For all the above reasons, today we are going to present the auditors’ report on the review of
   Corporate Commercial Bank AD assets and liabilities to the attention of the Prosecutor General of the
   Republic of Bulgaria.
       In addition to all said about Corporate Commercial Bank AD, and on the grounds of the data
   provided by the conservators’ separate review, on 9 July 2014 with entry number 6199, we already
   submitted to the Prosecutor’s Office another signal due to suspicions of criminal actions of persons
   connected to the bank. More specifically, according to the conservators’ data, on 19 June this year,
   only a day before Corporate Commercial Bank AD was placed under special supervision, a cash
   amount equivalent to BGN 205 887 223 mostly in euro, was drawn by a third person, and against a
   receipt delivered to the Corporate Commercial Bank AD majority shareholder. How this should be
   qualified and what actions will follow is within the competences of the Prosecution to decide. The
   investigating authorities can answer the question if in this manner the majority shareholder has robbed
   his own bank. The Prosecution of the Republic of Bulgaria can fully rely on the BNB expertise so as to
   discover the whole truth behind this criminal case.
       Henceforth, we will leave the issues set out above to the Prosecutor’s Office to have their say, so as
   not to obstruct the judicial investigation. From now on, the Bulgarian National Bank jointly with
   the Government will focus on the restructuring and recovery of the “good part” of Corporate
   Commercial Bank AD with the aim to safeguard the interest of all its depositors.
       What actions will be undertaken with regard to Corporate Commercial Bank AD and Crédit
   Agricole Bulgaria EAD from now on?
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 8 of 433



      Obviously, we cannot fill a “bottomless barrel”, as goes the wise Bulgarian saying, nor could we
   nationalize Corporate Commercial Bank AD in its current position, as was announced on 22 June,
   before the outcomes of the review become known.
      Else, we would jeopardize both the activities and operations of the Bulgarian Development Bank
   and a large part of the public funds and of the BNB funds.
      But the goal remains unchanged! This goal remains that all citizens and companies to have at
   their disposal the full amount of their funds. The only exception to this will be the companies of
   the majority shareholder of Corporate Commercial Bank AD and persons and companies
   connected to him.
      What is the new practical plan for action, already discussed between the BNB and the Government,
   and supported by the main political powers represented in Parliament?
      This plan contains a number of technical details but, in short, the measures will include the
   following steps:
1. A nationalization of Crédit Agricole Bulgaria EAD.
2. A transfer of all “good” assets and liabilities of KTB to Crédit Agricole Bulgaria EAD. It is
   important to note that this involves all deposits of citizens and companies, for whom this will
   represent just a legal and accounting operation which does not affect in any way the main thing –
   that every citizen and every company will have at their disposal their accounts, deposits and
   savings. The only exception from this, and we underline this, will be the majority shareholder of KTB
   and the natural persons and companies that are connected to him. Their deposits will not be guaranteed
   by the State and will remain in KTB.
3. A provision of absolute liquidity support to the state Crédit Agricole Bulgaria EAD (which will be
   renamed) by its new owner, the State. For that purpose, enough resources will be ensured by the
   Deposit Insurance Fund, the State budget and the BNB. As many resources as needed. The mechanisms
   for that have already been designed, as a result of the joint work of the public institutions involved in
   this process, including the BNB and the Ministry of Finance.
4. The license of KTB will be revoked and insolvency proceedings will be started against it. The State,
   through the Ministry of Finance, and the Deposit Insurance Fund will be privileged creditors in the
   insolvency.
5. The above steps will be made possible after the voting of a draft special law, which is already prepared
   and which will be submitted today to the main political powers in Parliament.
      From now on, it is the turn of the politicians!
      And finally, Ladies and Gentlemen,
      We are very much aware that in this particular case the Bulgarian National Bank is being criticized
   for the activities of the Banking Supervision. What, however, the general public does not know, which
   I would like to make clear today, is that according to the Law on the Bulgarian National Bank,
   which has been in force since 1997, the legislator has delegated the rights and responsibilities of
   the Banking Supervision function to the Deputy Governor in charge of the Banking Supervision
   Department. Neither the Governor, nor any other members of the Central Bank’s Governing
   Council has direct responsibilities or rights with regard to the ongoing banking supervision.
   Therefore, we submit to the National Assembly legal amendments whereby we will assume such
   responsibilities.
      In conclusion, I would like to share that over the last few weeks the Bulgarian National Bank has
   been working in full synchronicity with the President of the Republic of Bulgaria and other state
   institutions, led by the understanding that the banking stability is a primary public good. We also
   believe that even if there were doubts, now everyone is convinced that this is an undisputable fact.
      Restructuring and recovering of this credit institution is very important for key sectors of the
   economy and for sizable Bulgarian municipalities, hospitals, many companies and thousands of
   citizens alike. Any other decision would be irresponsible and would entail adverse social, economic
   and political implications in the long run.
      We reiterate, we are working to open on 21 July the recovered state bank.
      Once again we underline, now it’s the politicians’ turn!
      Thank you for your attention.
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 9 of 433




                   EXHIBIT 4
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 10 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 11 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 12 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 13 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 14 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 15 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 16 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 17 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 18 of 433




                   EXHIBIT 5
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 19 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 20 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 21 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 22 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 23 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 24 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 25 of 433




                   EXHIBIT 6
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 26 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 27 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 28 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 29 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 30 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 31 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 32 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 33 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 34 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 35 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 36 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 37 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 38 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 39 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 40 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 41 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 42 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 43 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 44 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 45 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 46 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 47 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 48 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 49 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 50 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 51 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 52 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 53 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 54 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 55 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 56 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 57 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 58 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 59 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 60 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 61 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 62 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 63 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 64 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 65 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 66 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 67 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 68 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 69 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 70 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 71 of 433




                   EXHIBIT 7
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 72 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 73 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 74 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 75 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 76 of 433




                   EXHIBIT 8
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 77 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 78 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 79 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 80 of 433




                   EXHIBIT 9
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 81 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 82 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 83 of 433




                 EXHIBIT 10
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 84 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 85 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 86 of 433




                 EXHIBIT 11
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 87 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 88 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 89 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 90 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 91 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 92 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 93 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 94 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 95 of 433




                 EXHIBIT 12
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 96 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 97 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 98 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 99 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 100 of 433




                  EXHIBIT 13
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 101 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 102 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 103 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 104 of 433




                  EXHIBIT 14
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 105 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 106 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 107 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 108 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 109 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 110 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 111 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 112 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 113 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 114 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 115 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 116 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 117 of 433




                  EXHIBIT 15
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 118 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 119 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 120 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 121 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 122 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 123 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 124 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 125 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 126 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 127 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 128 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 129 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 130 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 131 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 132 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 133 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 134 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 135 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 136 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 137 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 138 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 139 of 433




                  EXHIBIT 16
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 140 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 141 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 142 of 433




                  EXHIBIT 17
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 143 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 144 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 145 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 146 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 147 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 148 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 149 of 433




                  EXHIBIT 18
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 150 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 151 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 152 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 153 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 154 of 433




                  EXHIBIT 19
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 155 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 156 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 157 of 433




               EXHIBIT 19-1
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 158 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 159 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 160 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 161 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 162 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 163 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 164 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 165 of 433




                  EXHIBIT 20
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 166 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 167 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 168 of 433




                  EXHIBIT 21
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 169 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 170 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 171 of 433




                  EXHIBIT 22
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 172 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 173 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 174 of 433




                  EXHIBIT 23
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 175 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 176 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 177 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 178 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 179 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 180 of 433




                  EXHIBIT 24
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 181 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 182 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 183 of 433




                  EXHIBIT 25
Bulgarian National Bank                                                      http://www.bnb.bg/PressOffice/POPressReleases/POPRDate/PR_2014...
                Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 184 of 433




         Home   Press Office   Press Releases   by date



                                                                PRESS RELEASE

                                                                                                                        30 June 2014

              In line with the plan of all necessary measures to be pursued to guarantee bank stability in the country, submitted by the
           BNB and the Government at the consultations with the Head of State yesterday, the Governing Council of the Bulgarian
           National Bank adopted amendments to BNB Ordinance No. 6 on Extending Collateralized Lev Loans to Banks under the
           conditions of Art. 33 of the Law on the BNB.
              According to the decision, the required percentage of the collateral under Art. 6 of Ordinance No. 6 is set at 110 percent
           of the original amount of the resources provided in case of need.

                                                                          ***

              The Governing Council of the Bulgarian National Bank made a decision to reduce, as from 01.07.2014, the interest rates
           on the deposits held with Corporate Commercial Bank AD down to the average market rate for the banking system by type,
           maturity and currency, calculated according to the BNB interest rate statistics for the interest rates on deposits as of May
           2014.
              The decision was made pursuant to Art. 115, para. 1, and para. 2, items 2 and 3, and Art. 116, para. 2, item 1, in
           relation to Art. 103, para. 2, item 24 of the Law on Credit Institutions, and Art. 16, item 16 of the Law on the BNB.
              The implementation of this decision is assigned to the conservators of Corporate Commercial Bank AD appointed under
           Resolution No. 77 of 25.06.2014 of the BNB Governing Council.
              The same measure is also enforced against its subsidiary Credit Agricole Bulgaria EAD.
              The decision is subject to immediate implementation pursuant to Art. 151, para. 2 of the Law on Credit Institutions.




                                                             2009 Bulgarian National Bank.




1 of 1                                                                                                                           3/5/2019, 1:06 PM
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 185 of 433




                  EXHIBIT 26
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 186 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 187 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 188 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 189 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 190 of 433




                  EXHIBIT 27
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 191 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 192 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 193 of 433




                  EXHIBIT 28
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 194 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 195 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 196 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 197 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 198 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 199 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 200 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 201 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 202 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 203 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 204 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 205 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 206 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 207 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 208 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 209 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 210 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 211 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 212 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 213 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 214 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 215 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 216 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 217 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 218 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 219 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 220 of 433




                  EXHIBIT 29
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 221 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 222 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 223 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 224 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 225 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 226 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 227 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 228 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 229 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 230 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 231 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 232 of 433




                  EXHIBIT 30
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 233 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 234 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 235 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 236 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 237 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 238 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 239 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 240 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 241 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 242 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 243 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 244 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 245 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 246 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 247 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 248 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 249 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 250 of 433




                  EXHIBIT 31
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 251 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 252 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 253 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 254 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 255 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 256 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 257 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 258 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 259 of 433




                  EXHIBIT 32
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 260 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 261 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 262 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 263 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 264 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 265 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 266 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 267 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 268 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 269 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 270 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 271 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 272 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 273 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 274 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 275 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 276 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 277 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 278 of 433




                  EXHIBIT 33
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 279 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 280 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 281 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 282 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 283 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 284 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 285 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 286 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 287 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 288 of 433




                  EXHIBIT 34
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 289 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 290 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 291 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 292 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 293 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 294 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 295 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 296 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 297 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 298 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 299 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 300 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 301 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 302 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 303 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 304 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 305 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 306 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 307 of 433




                  EXHIBIT 35
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 308 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 309 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 310 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 311 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 312 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 313 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 314 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 315 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 316 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 317 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 318 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 319 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 320 of 433




                  EXHIBIT 36
Case 1:18-cv-11072-GHW-RWL
                                        {t}tr€fr .%W
                                           t
                                                      ffiffreaa
                         .*i Document 279-3 Filed 02/22/20 Page 321 of 433

                                                              w          ,rrrr
                                                                           !'rqrts{Atiorcs
                SI{pr*"r*Lei{N:r}ruc                          W           t-tr/'
                                      Ilpeeo4r.r or r.r Ha rry)KAu e3r{ur4
   rp    Bapna, yn. H. Banlrapos     Ne 3, ex.l, er.8, otpuc2i, ren. +359 52 11252.2, Saxc +359 52112533
                       e-mail :   &y.M,                            freyatr*nslal,or
                                                                                       T ra ns Ia ti   on fi'o   trt   Ii   r r.L   gn rirt n



                                                  JUDGVIEf'lT
                                                     No.l6
                                           3'd N4ay 201 1 .   Targovishte
                                           In the Name of the People


              The Targovishte District Court, Commercial Division lield a closed session on
   April     28'r' 2011 before Judge Angelinka        Nikolova        ar"rd   in the plesence of the               Secretan,
   Anatoiia Atanassova.

              The Cor-rrt heard bankruptcy case No.14 in the 2011 list kept at such Court                                                 as

   briefbd by Judge Nikolova.

              The Court looked iuto the fbllou,ing lacts:

              The petition \\,,as filed pulsuant to Art.625 ol the Commercial Act (CA).

              These proceedings was opened bv virtue               of a petition frled     b1,'   three creditors                         o1'

   Air Property Development AD. The three                       Petitioners' make allegations that the
   Respondent is their Debtor under certain business agreements and therefore request that
   bankluptcy ploceedings are opened against said Debtor.

              The Respondent has acknow'ledged the claim.

              Upon assessment of the evidence collected in this case. the Court lbund the
   lb11on'ing:
              -fhe
                     evidence     in writing    subrnitted has revealed that the Respondent                                          is    a
   shareholder company registered              in the Cornmercial Registry and has registered office
   address at    Liliya St., Bi. 4, Building B, tloor     1, the   town of Targovishte.

              The written evidence has further revealed that the Petitioners (or Clairnants),                                          A11

   Seas Property OOD and Asset Management                 EAD have executed commercial a-greerrents
   'uvith   the Respondent and their rcceil'ables fi'om the latter arise fiorn such agreements.
   With r:egards to such receivables the Respondent recognizes and accepts the claim on the
   basis and iu amour.tt, as r,r,el1. The flrst Clairnant,      All    Seas Property 2 OOD has a contract
   lbr   saie and purchase        of commercial enterprise concluded on            12'r' October 2009 and the
   obligation of the Responclent theleunder amounts to BGN 50,342,367. The said contlact


                                                                                                                                          (-re   tl,
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 322 of 433

                                                                                                          2
  provided that maturity date of such obiigation u,as to occllr i3 months after the date said
  contract was signed, i.e. .Ianuary 10'n 2010.

             Apart     froil it the same trvo parties   have zrlso concluded a contrzrct fbr sale and
  purchase of real estate       with notar)'deed   nr-rmber 51 r,olume       VIII registlation   5681 in the

  Records      Obreten Obretenov. Notar,v Public commissioned under No.109 and the
               of
  Respondent ow-es the Claimant an arnollnt of BGN 1,000.000 and matudty date lvas to
  occur in 70 days afler the signing of the notary/ cleed or February 20th 2010'

              T'he Responclent and "Asset Management" EAD signed c coinnlercial agreement
  on Decernber 8'r' 2009 in conlection rvith rvhicir a Prornissory Note was issued fbr the
  amount of EUR 5,000,000 u,ith payrnent date specified at Ju1,v 8'r'2010 representing a
  parl of the entire colltractual obligation in the amount of EUR 10,390,784.12 tbr
  operation expenses rnade in connection u'ith bank loan agreen:Lent (BLA) #:014t-D-L-
  000006/December 29,2A09, u,hich amount is pa1'abie under the said December 8'h 2009
  Agreement.

              Bothreceivables ale at at'ixed amount and due. The capacitl'of both Claimants               as

   Creditors and the amonnts of their receivables in this case are certain and indisputable.
  The Respondent has ackrorvledged thesc clainrs in their Staten-rent of Del'ence irt u'r'iting.
   Said receivables represent clain'rs arising ti'om a busitLess tt'rusactiotr. From thc
   conclusion of the expeft opinion it is clear that these receivables have been reflected it.t
   accounting records and are due but have not been paid out.

              With regards to the accolrnt r'eceir-able of First Investuent Bank AD. Sofia (f lB)
  the Courl iras fbr,rnd that they do not act as a cleditor and tl.rerefore the claim brought tbrth
   by them is    i11   grounded. The evidence in uriting has reveaiecl that the bank has granted a
   loan to a third party r,vhere the Respondent acted as a mortga-ue debtor that has secured
   said receivable by pledging a real estate ol their o\vn as collateral thus nTaking the deal
   gratuitous with regards         to   such third party. On         April 8'r'2011 in an appeal tiom
   commercial case 20812011 the Varna Court of Appeals issued a ruling with reference to
   tl-re   above and concerning that same agreernent where the Coutl expressll' notecl, inter
   alia, that such Claimant did not qualify- as Respondent's creditor, thus they might not
   clairn any receivables in these proceedings and therelbre n-right not assert a clairn in
   bankruptcy (see p.4, second paragraph).              Stic.l"r   Creditor's rights are protected by the
   procedures prescribed        in A:IJ77 N ol the Commercial Act. Accordingiy. the Court sirali
   deny FOB's claim fbr the only reason that saicl Creditor does not qualifl, as Respondent's
   Creditor, so they are not entitled to assert a claim in bantriruptcy.

              The conclusion o1'the expelt reveals that the Petitioner orves dift'erent creditols an
   amount in total of BGN 65,741,000 as at N{arch 31st 2011 and has suspended pay
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 323 of 433
                                                                                                            3
   on all debts as of December 31" 2009. The property available at the moment amounts to
   BGN 137,698,000. In their conclusion, the expert explicitly noted that the long-term
   intangible assets represent goodwill that was created fiom the sale and purchase of the
   cornmercial enterprise of A11 Seas Propert.v 2 OOD as             ar1   aggregate of rigl-rts, obligations
   and factual relationships. The enterprise has opted to arnortize this positive goodrvill
   u,ithin the next fir,e years lbllowing its tbrmation. Consequently the amorlized alnolurt
   r,vill redr-rce the value of the asset   ars   at March 31, 2011. That said, it is clear that as at the
   date of sale and purchase of the enterprise the company did not actually accluire                     au1,

   easily identiflable assets and liabilities valuecl at BGN 58 rnilliorr. but only factual
   relationships in connection u,ith the tuture implementation of the Silver Beach project
   near the town of Balchik.

           Regarding long-term finar,cial assets - long term inr,'estment entered in the balance
   sheets on these three dates under scrutinv amount                 to BGN 1,031.000 and lepresent
   investment property. With regards to assets entered               in item "shares and stock held in
   company within a business group" in the amount o1'BGN 50.000.000 as at December 31"
   2010 the Cornpany holds 100oh rn the capital of "Porl lnvestment Development Bulgaria
   2 EAD. As at March       3   1. 201 1 the Companr, acquired ner,v financitrl        assets investments
   in daughter-companies: 71 ordinarl.registeled voting shales of par                vah-re   of BGN 50,000
   each and BGN 3,550,000 in total (71 x BGN 50 thori) in the capital of Nerv Co - Property
   Der,elopment AD, u,hich is a parl of the grollp and 5,000 shares of ordinary registered
   voting shares of norliinal value of BGN 10.00 each. atotal of BGN 50.000 (5000                   x 10.00
   BGN) in the capital of CGF            - Shareholding Community. Upor-r             acqr-risition of these
   llnancial assets the aggregate value of the stock ar,d shares in the companies rl,ithir-r t1-re
   glollp as heid by the respondent amoLlnt to BGN 3.650,000. The ner,vl1, acquired assets
   hzrve not been efTectively paid      up and r.r,ith tireir value the obligations to suppliers have
   increased.

           The balance sheets as at March 31"' 201 1 reveal tl"rat the Companl, does not have
   fiu:rds. The experl clearly concludes that the Company's activities over last three years
   have recorded      a loss. According to             economic literature, the liquiditv ratios          are
   quantitative characteristics showing the ability             of the organization to pay its current
   liabilities out of its available current assets. These indices are: the overall liquidity latio,
   the acid-test ratio, the immediate liquidity ratio. and the absolute liquidity latio. 'fhe
   liquidity indices reflect the company's ability to cover its obligations at a certain givcn
   time, usually the end balance date. The acceptable rninimal value is 1 meaning that the
   avaiiable current assets must be at least eqr-ial to the shorl-term obligations so that the
   company is able to meet tirem. Highl"v indicative Il'om ti-ris point of vieu, is the absolute
   liquiditl' ratio, u'irich characterises tire company's solvency provided tl-rat the payrnents of

                                                                                                                6rr,
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 324 of 433

                                                                                                       1
    cunent iiabilities tall near the end balance date. So tar the overail ancl cluick ratios give
    an estimate that is too subjective as to the cornpauy's solvency, especially u.ith inciices of
    overestimated value. It is desirable that liquidity ratios exceecl 1 (one), meaning that the
    conlpany holds more current assets than liabilities as at the date of thc end balance date.

             In this case the degree of risk           exposure   to insolvency the     compan). has is
    substantially low. As to the liquiditi, indices - all the indices are bellow.one on the dates
    examined, which means that the Company did not possess cument assets sufllcient to
    meet its obiigations. From the index analysis          it is cleat that fol   the period 2OOg- March
    3ist 2011 the value of the monies and financial           assets available at the balance date lvas
    not sulllcient to cover current liabilities.

    The analvsis of financial autonomy reveais the financial inciepencience ol the business.
    the independence of the creditors. and the inclebtedness of the company. The rartios are
    calculated by conlparing the comilan)/ orvned capital to the one attracted fi.om outsicle
    (borrowed). To successl'ull1, carry ollt its activities. a business uses its own capital as
    r,vell as the capital raised fi'om outside the company. 'l-he companlr members or
    shareholders o\\'r'r the compan\,'s equit1.. It comprises tl-re registereci cnpital. an),
    additional capital. reser\res   (1e-ual                                     (liorr currcnt ancl
                                              and aclditional), and financial results
    previous periods). The raised (bomon'ecl) capital is owncd b1, the company's creclitors,
    such as banks, leasing companies. suppliers. personnel, public and legal institutiops
                                                                                                ancl
    otl,ers. It represents short and long term liabilities. These are classifiecl at the time
                                                                                              tl.rev
   arise, dependin-e on u'hether full payn:rent is accelerated in less than or more than year.
                                                                                        a
   According to economic iiterature. the indicators of financial autonomy characterise
                                                                                           the
   cotnpany's financial independence lrom its creclitors. Tfie indices are two: the tina,cial
   autonomy ratio (solvenc.v) and the indebtedness ratio. They' are deflnecl as the
                                                                                    cogpany's
   equitv-to-liabilities ratio. The indebtedness ratio sho$,s the I'alue of tite debts (liabilities)
   fbr each l monetary unit of the company's equitl, and iuther, shows how, many times
   more the liabilities exceed the equity. The financial autonorny ratio shor,r,s how
                                                                                         big the
   share of colnpany equity is when in con'ipared to its debt. It is recommendecj
                                                                                        that the
   share of the raised capital cloes not exceeci 50% o1 the total amount
                                                                                    of- capitzrl;
   consequently the financial alltonomy ratio should not fall belor,v 0.33, i.e.
                                                                                 the amount of-
   crompany's equity must not firll below i/3 of the total liabilities of the
                                                                              conlp.ry ir.r.rcier
   fbr it to ensure that regular pavments to its creditors could be made. The lnal1,sis of the
   f-rnancial autonomy indicators reveal that the colnpany is dependent upon
                                                                                  its creclitors
   since the outside capital raised by lar exceeds tJre cornpany's equity. The negatiye
                                                                                        l,alues
   are due to the llnancial losses realized. The estimate made shor,vs that the company
                                                                                        does
   nothave   arl,v finarrcial reserves and has been undercapitalized ever since
                                                                              Decembet 2009.
   As fbr the profitability indicators: they are a comparison of income, assets, liabilities. ancl




                                                                                                   ffi
                                                                                                      (rt   ttr
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 325 of 433
                                                                                                                   5

  capital to the actual flnancial results. Due to the losses during the examined period these
  values are negative suggesting unprofitabilitl, of 1he specific economic indicators and
  revealir-rg that the activities during the examined period are characterized as ineffective.

               The calculations clearly shor,v (fbr each ir"rvestigated year) that 1br every ut-tit of
  income earned much more than                 I
                                         of costs have been incr-trred; in other words each
                                                   ur-iit
  unit of expenses incurred has generated less than 1 r"rnit of income. No income has been
  realized lbr 2011. A11 this reveals the exceptionally weak llnancial condition of the
  Petitionel and his inability to meet his liabilities to their creditors.

               According to Art.608 o1'the Commercial Act (CA) "lnsolvent shall be deemecl a
  merchant, which          is    unable   to   a money obligation due under a commercial
                                               meet
  transaction,        or a pubiic law obligation to the state or mr-rnicipalities related to its
  cornmercial         activity." "Insolvency          sha11     be presumed rvhere the debtor has f-ailed to
  pertbrm, i.e. has suspended payrnents". see Art.608 (2)                            of the CA.     Suspension of
  payments           is caused by the continuous                    insolvent debtor's failure    to   meet money
  obligations due. Insolvency, hor.vever, may also be <in evidence in cases rvhere the debtor
  has paid Llp of is in e position to pav                   qr. u,holly or in part. on11' the claims of certain
  creditors>. Therefbre, this is not a suspension of pa.vments case, so insolvencr is sr-rbiect
  to proving. Suspension ol payrnents and specit.ving a clate to resurne them as a tratter of'
  lact is an issue that must be investigated and proved depencling on each debtor's propert)'
  status.      It is generally   accepted that a merchant is not insolr-ent x,hen such r-nerchant's
  estate is sutficient to meet their obligatiorts.

               Jinancial analysi,c hos ret,ealecl thot over the enlit'e periocl int,e,vligalecl the
               The
  debtor enlit,v has hacl an unstable.finuncial .stcrtu,v; it has clepended on the.fbreign-ltusecl
  enlitlt's inlenl because said.foreign-bu.s'ecl entity ow*ns 60ok o.f tlrc Respontlenl',s capilul (in
  olher v,ords, the /breign-bosed entity is the ntother-compon)' cutcl ,1PD is its sub,vit{ian'1.
  So ./tu' lhe molher compony has not prot:ided any.finctncial sultporl to its ,s'ub.s'iclicu't,. Over

  the periocl invesl.igoted the llesponclent APD has nol conducted any btr.siness thul ntighl
  have S4enerated any earning,; enabling                    it to   dischctrge lhe obligations under lrcm,sctctions
  rnqde. Existing current         licfiilities, vvhich huve not been           ,secured by short-term ctssets, tl'toy
  consequenlly nol be limellt repaid. This hos been concluded .lt'om the .figtn'es shotvrt ott
  the balance sheet of /he Respondent only. It nrust be noted hoy,ever, that exclu.sion o.f'the
  Goodwill item.fi om the assets y,ould result in liabilities being substantially greater than
  ct s'sets.



               Upon the above findings rnade the Coult lbund that the Petitioner has become
  insolvent and is unable to meet money obligations under commercial transactions such                             as

  the ones, indisputably commercial                    in nature, made rvith the second                and the third




                                                                                      ct,^rffi
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 326 of 433
                                                                                                        6
   PlaintifTs. For such reason the Court found that           all prerequisites were existing ibr
   declaring the Petitioner bankrr-rpt because of insol.'.enc\r commencing       or-r   December 31''
   2009 and First Creditors' Mceting being scheduled fbr May 25'h 2011 at 10.00 a.m. witl'r
   Agenda,asfollon's: 1)Hearingoutol'thcinlerirntrustee'sreport; 2)Electionol'aTrustee
   and deterilining such trustee's rernuneration: 3) election o1'a Creditors' Cornm.ittee.

            Pursuant to Art.628 Para 4 of the     C;\ Ganka Yaneva Kolyor,ska (EGN        (Persor-ral

   ntrn.rber):5502116270 f}orn Sotia) should be zrppointed Interim'frustee; she had attached
   all docurr-rents as required in Art.656 of the CA. Mrs. Kolyovska is iisted in the
   Bankluptcy Trustees' list at the Ministry o1'Jr:stice and qr-ralilies fbr this position: she has
   expressiy agreed to her appointment of Interim Trustee. Such trustee's remuneration is
    llxed at BGN 1,500.

             Within   14 days afier the date rvhen this Order is issued tl.re Trustee should prepare
   a   creditor list cor-rtaining the amounts of each creditor receivable. produce a notarized
   exccrpt of the commercial books and submit a report on the reasons for the insolvency.
   tl're state of the propefty, the measures taken to protect the estate and the existing
   possibiiities to recover the Contpany.

             As for the injunction placed the Court has imposed preliminarf injunction under
   the procedures plescribed in Art.629(a) of the CA b"v Ruling 41 of-Aplil 26'r'20l1 and
   has sta,ved enfbrcement action No.20118080400251 brought b1, plivnls Entbrcement
   Agent (PEA). Zaltan Diinitrov, licensed under No.808 at the Chambel o1 PEAs. B1'
   Ruling 36 in casc lt{o.33 of 2011 u,hich case has been joint to the instant one the Coult
   granted injLrnction on land property of Iclentification l{o.02508.88.734 iir the Cadastre
   map of the tor,vn of Balchik, the Srebrist Bri,ag area (Silver Beach area). of 579.063
   decars and permanent fbrest designation r,vith rnanner of permanent use as othcr typc ol
   r,vood producing fbrest and neighbouring        to properties of Cadastre Nos. 02508.88.373,
   02508.88.735, 02508.88.162 and 02508.88.780, r'espectivel1.;             on land propertv of
   Identification No.02508.88.735 in the Cadastle map of the torvn of Balchik, the Srebrist
   Bryag area (Silver Beach area), ot229.999 decars and permanent fbrest designation witi'r
   Inanner of permanent use as other tvpe of r,vood producing forest and neighbouring to
   properties of Cadastre Nos. 02508.88.373s" 02508.88.734, 02508.88.162, respectively: on
   land property of Iclentification No.02508.88.736 in the Cadastre map ol the town of
   Balchik, the Srebrist Bryag area (Silver Beach alea), of 251.424 decars and pennanent
   fbrest designation rvith manner of penlanent use as other type of u,ood producing fbrest
   and neighbouling        to   propelties   of   Cadastre l.los. 02508.88.386. 02508.88.629,
   02508.88.737, 02508.88.313, 02508.88.343 and 02508.88.162. r"espective11,. orvned                by-

   A,vr Ploperty Developrnent AD. Targovishte" EIK (Company number):200958720,
   represented by Philip Robert Harris,      llllere lhe above measures rvere imposed pursuaut



                                                                                                  ffi
                                                                                                  ffi
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 327 of 433
                                                                                                         l
  Article 629(a) Para 1 item 2 of the CA rvith reference to Art.630, Para 1, itetl             ul   of the
  CA.

          Fufihennore. the Cor-rrt ordered attachment of'2500 registered shares and 250
  bearer sharcs held by Ayr Property Development AD, Targovishte. in the capital of
  CGF Shareholding Communit5, having EIK:125561017 as rvell as of 71 sharcs held b1'
  Ar,r Properly Development AD. Targovishte, in the capital of New Co Propeltl'
  Inr,,estrnent AD, EiK:200485993: and ir.r accordance with Art.629(a) Para9 of the CA the
  Court further: olderecl garrnishment of A1'r Propertl' Development AD's account
  rcccivable I'rom CGF Shareholding Cor-nmunitl' AD under a Cession Agreement ol 1"
  .)uly 2010.

          All said injr-rnction     measures r,vere r.alid   until this Order got isslled.   Thereupon
  they should be replaced by the injnnction measures under Alt.630 Para 1 of the CA.

          For the foregoing reasons the Court found that the injnnction granted should be
   extended fbr the purpose of protecting the bankruptcy estate. The e'nidence ploduced in
  this case revealed that   ar"r   enfbrcement action instituted by PEA Nikor,. cotrmissioned to
  practice rvithin the jurisdiction           of the Dobrich District           Cour-t. under action
  No.20108100400436       tbl      tbreclosure sale   of a propert.v included into the bankrurptcv
   estate, namely: land property of  ldentification No.02508.88.731 in the Cadastre rnap of
  the tor,vn of Balchik. the Srebrist Bryag ar:ea (Silver Beach area). of 579.063 decars and
  permanent fbrest designation r,vith manner           of permanent use as other type of            rvood
  prodLrcing forest and neighbouring            to pl'opefiies of     Cadastre Nos.02508.88.373,
  02508.88.735.02508.88.162 and 02508.88.780, respectivelv; Iantl propertl'of
  ldentification No.02508.88.735 in the Cadastrc lnap of the tou,n of Balchik, the Srebrist
  Bryag area (Silver Beach area), ot229.99c) clecars and pemanent fbrest designation rvith
  manner ol permanent use as other t,vpe of- u.'ood producinu fblest and neighbouring to
  properties of Cadastre Nos. 02508.88.373s. 02508.88.734, 02508.88.162, respcctively:
  and land  property of Identification No.02508.88.736 inthe Cadastre rnap of the tou,n of
  Balchik, the Srebrist Br-vag area (Si1r,er Beach area), of 251.424 decars and pemanent
  lorest designation r,vith rnanner of permanellt      Lrse as   other type of wood producing lbrest
  and neighbouring      to    properlies     of   Cadastre Nos. 02508.88.386. 02508.88.629.
  02508.88.737, 02508.88.313, 02508.88.343 and 02508.88.162, respectively', all the above
  three properlies owned by Ayr Properly Development AD, Targovishte.

          With view to the provision set fbrth in 411.638 Para          I   of the CA the Court should
  grant a stay on the proceedings in the above action since it afl-ected the bankruptcy estate.
  The above statutory plovision does not distirrguish between difl-erent legal grounds fbr
  sale of an estate theretbre the abol'e enlbrcement action must be stayed. The mortgage


                                                                                                              ttr
                                                                                                        6[t
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 328 of 433

                                                                                                         8
   Creditor's interest need be protected using the procedures prescribed in Alt.71 N of the
   CA. Its provisions lead to the conclusion tl'rat the properties that are subjecl matter of the
   collateral should be sold within the bankruptc-y estate in the bankluptcy action, rvhile the
   amounts payable to Mortgage Creditor should be put aside and paid within the instant
   proceedings, despite the lact that the Crcditor rnay not assert a receivable clairn in this
   case having produced a u,r'it of-execution to collect the monev orved by the debtor.

           For all the lbregoiltg reasons the Cour:t

                                       ORDERED as follorvs:

           Ayr Property Devclopment AD            as represcnted by l']hilip Robcrt Harris EAK
   200958T.0 rvith headquarter address Trirqovishte cit-v "Lilia"str'. Block zi boclr,.       I floor   1,,
   IS DECLARED II\SOLVE}IT.

          The Petition lbr B:rnkruptcv filed b1, "Air propertl,. Development" AD
   represented   by Philip Robert I'Iarris EAK      2009 58720      is GILAI{TED and bankruprcv
   proceedings OPENED.

          Ganka Yaneva Kolvovska fioni           Sot-ra   city EGN 5502.146270 IS APPOINTED
   interim trustee with a BGN 1,500.00 remuncratioir on a monthll- basis.

          The date forthe llrstmeeting of creditors IS SCHEDULED fbrMay 25,r,2011 at
   10:00 and shall be held in Courtroom:l at the Courthouse *,ith agenda as lbllou,s: 1)
   Healing the report of the Interim Trustee: 2') Election of a Bankrulltc\, Trustee and fixing
   such trustee's retnunelatiou and 3) Election of'a creditors coutmittee.

         Within 14 days of this ruling TI-IE INTERIM TRUSTEE IS REeUII{ED to
  prepare and drarv a list of the creditors describing the amounts of tlieir receivables.
  present a certified excerpt l}om the business recolds (commercial books of the Conrpany)
  :rs weiL as submit a report on the reasons 1br insol.n,enc,y, the conclition of the proper:t.v.
                                                                                                  the
                lbr the preservation of the property
  nleasures taken                                            ancl   all available possibilities Ibr tire
  Company's recoveq/ under Aft.668 of the CA.

          Protective measures under Arricle 630 Para 1 item 4 of the CA are GRANTED.

          Enforcement action No.20118080.{00251 instituted by PEA Zahari Dimitrov
  (licensed under No. 808 by the Chamber olPrivare Enlbrcernent Agents) is STAyED.

         Enforcement action No.20108100100436 as instituted b,v PEA Nikor, (licensed
  under No. 810 by the chamber of Private Enforcement Agents) is srAyED.

         INJUI{CTION IS ISSUED on the grouncls o1'Article 629a Para 1 item 2 of rhe
  CA w'ith re1'erence to Art.630 Para 1 item 4 of the CA tbr:




                                                                      0r^--r
     Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 329 of 433
                                                                                                                    9
                Land property of Idcntification No.02508.88.734 in the Cadastre map of the
        tor.vn of Balchik. the Srebrist Br,vag area (Sih,er Beach arca), of 579.063 decars and
l.
I
L
        pemtallent forest designalion w'ith manner of permanent Lrse as other type of r,vood
        producing lbrest and neighbouring to properties of Cadastre Nos. 02508.88.373,
        02508.88.735, 02508.88.162 and 02508.88.780, respectively: lancl property of
        Identific:rtion No.02508.88.735 in the Cadastre rnap of the town of Balchih. the Srebrist
        Bryag area (Silver Beach area), of 229.999 decars and pennanent lbrest designation u,itli
        manner o1'penlanent use as other type of lr,ood producing forest and neighbouling to
        properties of Cadastre Nos. 02508.88.373r, 02508.88.734. 02508.88.162, respectivel,v:
        and Iand property of Identification No.02508.88.736 in the Cadastre map o1'the torvn of
        Balchik. the Srebrist Bryag area (Silvel Beach area). of 25l.-{2ri decars and pemanent
        fbrest designation r,vith manner of permanent Llse as other ty,'pe of rvood producing lbrest
        and neighbourir-rg        to    propertie   s   o1' Cadastre Nos. 02508.88.386, 02508.[t8.629,
        02508.88.737, 02508.88.3i3, 02508.88.343 and 02508.88.162. respectively, all the above
        three properties owned by Ayr Propertl, Development" AD Turgovishte, EIK 200958720
        represented by Philip Robert Harris.

               2500 registered slrares irncl 250 beilrer shares heid by Ay. Propertl,
        Development AD. 'fargovishte. in the capital of CGF Shareholding Cornrnunity having
        EIK:125561017 as rvcll:rs of 77 shares held by Avr Propertv Development AD.
        Targovishte. ir-r the capitai ol'Nerv Co Propert,v Investment AD. EIK:200485993 ARE
        ATTACHED;

                 A1'r Properfy Development AD's zrccount receivable                    tiorl   CGF Shareholding
        Community AD under a Cession Agleement of 1" Jul,v 2010 IS GARNISI-IED.

                 This judgment is ef1bctive ilnnrediately'.

                 A copt' of the jr-rdgn'ient shall be sent to the Clommercial Registry lbr recolding.

                 This Juclgment is subject to appeal betble the Vama Court of Appeals u,ithin                       7
        days r-rpon the date of its lecolding in the Comniercial Registry.

                 Cl-rair: Signed ill.



                 The undersigned, llko Simeonovo Dyulgerovo, hereby ouest thot this is o true ond correct tronslotion
        from Bulgorian into English of the ottoched document
                                                          - Judgment No. I 6 entered by the Torgovishte District Court
        on May 3, 20 I L This translotion hos 9 poges.

                 Tronslotor:                                   llkc Simeonovo Dyulgerovo
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 330 of 433




                                      PETIIEHITE
                            l/
                       .l\E I V      Tr,pronrtuer3.05.20II roArrua

                                      B HmeToIt8 uapoAa

         TbProBHluKH.flT OI{Pb}I{EH                CbA            rbproBclco orAelrssue
         Ha ABaAeceT H ocMtt aflpux                   AEe XfiJIff,U,H H SAuHAAeCera ro.quEa
          B orKpt{To ctAe6xo 3{Ice,u,aHue B cbcraB:

                                                   IIPEICE{ATE,I:          AHIEIIPIHKA
                                  HHKOJIOBA

          Cerperap Anarolug Atasacor:a
          Karo pa3DreAa AoIfi a,[,BaHoTo                                oT [p€AceAaTeJIg
           ,q.H.. Ns 14                                        ro oruca re.Z0llronrsa
          L 3a Aa Ce npoH3Hece,   B3e npeABHA CreAlIoTo:


                   Hcx c npaaHo oclloral{He ql. 625 T3.
                   Ilpousno,ucrBoro e o6pasysauo uo uol6a Ha ryBMa KpeAI{ropH Ha
          ,.Er,p fiponrpru ,{erencnMtur" Afl .Tpuuara nuIIrH TB}pArr B r{cxoBure c}I
          uo.u6tt ,tle orBgrHH(br e rexeH JLITEXHHI( no r6proBcKa cAeJIKa H e B
          clcTorHne Ha HelaTexecnocofnogr H nopA.WI ToBa MoJIfiT 3a oTrpl{raue lra
          npoH3BoAsrBO rIO HegbcTofTeJmocr Ha cbwaf .
                 Orsflunlcrt     [pI{3HaBa BcKa.
                 Creg npeqegra Ha cabpaurre rlo AeIIoro,{ora}ateJlcrBa, ccr;sr rlpue
         3a ycralroBeHo cJIeIHoTo:
                 Bra,quo or npHJIoxeHI{re no .qenoro rtrIcMeHH ,[oKaBareJIgIBB
          orBerurrKbr e aKrIHoHepHo ApyncecrBo pemfc-rp]rpago r Trprorclolr persc:rbp
          c agpec Ha yrlpaBJrerrue Ttproeuqe yn., JI[rLtr" 6n.4 rxrto E gr. I.
                 BuAso or nFe,{craBsurfre rlo.{e[oro rrr{cueuu AoKaBareJIcrBa uuwre
          ,,Or cnfis flpontpm2 *OOI r ,,A,cet Menrpro*lrHT"EAfl Hlr{ar crlrloqeHu c
          orBerHura rbprongKr .qoroBopu,no Kolfro uuar al:l€Malrns or orgsrimKa. flo
          OTHOItr9HHe HA T93II B3eMaHHg OTE(IflrrusD-T trpH3HaBa BCKa' KaKTO IIO
          ocHoB€rnue, Tar(a B no pffiMep. flrpaurr Hnteq ,,Or CEfis llpormpru2" OOA
          HMa CKrroqeH AoroBop 3a noKlmro,npoaaacda Ha TtProBcKoro rlpeffpafiue
          or 10.12.2009r. , no xofrro 3aAbJrlreruero Ha oragrllufia I(bM Hero e B pa3luep
          ua 50 342367xs, flaEe:nrr tra x]cManero e orlpereJleu tro,4oroBopa sa 13
          Meceqa or troAnucBarrsro Ha AoroBopfl r:ru I0.01.20I0r. Orge"ffio or roBa
          Me)rqy firrrmTe cTpal{s e cKrroqeH .{oronop 3a IIoEytrKo- npo4axc6a na
          He.[BHxr{Mu r{Moru c Hor. Arcr Nu 5l rotnt VIII per. 568I na Horapl{yc
          06pereu O6pereuon Np 109, no curara na rofiro orBsrIIHKbr AEJIxffi Ha
          ilueqa cyruara or I 000 000;ln. H IIaJIeIIGT Ha cyMara e 70 aHu or.[araTa Ha
          noAnHcgane Ha HorapuaIIHI,I aKT u.itu 20.02.2010r.
                  Mexay orBerHI4Ka u ,,,{cer MeHHpKL{IHT" e cKJIIoqeH TbproBcIC{
          AoroBop br 8.12"2009r. u mn Bpb3Ka c Hero e mAa,EeHa sanl{c Ha 3auone.[ 3:I
          cyMaTa or 5 000 000 erpo c IIaAex 8.07.2010r. E rpeAcraBnf,Batua sacr or
          o6uo .tltJllliurIltre no Aorouopr o6uro l0 390 784,12 eBpo, pasxorlr 3a
    Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 331 of 433



               L'J,-lPh4iKii HilllpaBcltll B1,B Bpb3Ka    .{ofoBop 3a I{penHT ff! 014 I.D-l ''
                                                           c
               00000(r/29.1I.2009r. u ,qbJIxuMIl cbilIacHo lloArlilcalloro cilopa3)'Il'eHge
               Alc;,h;t\ ABere c'tpalll{ or 8.12.2009r. .
                         H .uere BleMaHHs ca ruKBH,IlHlt t{ I'I3}tcKyeMIL flo ornorueHl'Ie Ha
               rAT{CCTBTTTO HA ABaIIATA }TII{IIH KATO KPCAfiTOPIT' TA}CTO H
                                                                                 NO OTHOLUCHUE HA
               pajMepa Ha B3e[raHeTO HM IIO AeJroTo Hsnta              cnop.    Te3s   BseMaHHfl ca
               npB3rraTr4 B nHCMeHr{ oTroBOp oT cTpaHa Ha oTBeTHurca.               flpearrarrunat
                                                                                                   nHIIe
               B3eruAHr.rs no TlprOBCKa CISJIKa. BHIilo OT 3SlKIIOqeHrIeTo Ha BettIOTO
               Te3tr B3gLIAHI{J{ Ca oTpa3eH}I cqeToBoltlo  u ca,qIarruG{Ml{ ,ilo He  ca  IUISTeHH'

                         IIo o1goruegge Ha BgeMaHeTO ua ,flrpna HHBSSTSUI4OHHA 6aHra" AA
               Coftru ct.qbr HBMrapa ,qe c6ulara IuMa Karrecrro Ha KpeJgrrop E IrpexfiBelrnfl
               or Hes HcK e HBOcHoBSTereH. Bra,arro oT rlrrcMeHure AOKIrVlrercrBa 6anxata
                                                                                                       e
                                                                                                    I{MA
               OTNYCHAXA KPCA}IT HA TPETO JIEIIE, IrO         KOfiTO    IryCI}TT   OTBSTHSIrrT
               KarrecrBoTo HA HrloTerap€H AJTBXffiI{I( JCSTO e ooggreqr',ul
                                                                                      B3eMalrero Ha
               fiaurara gbc cBoe nMyulecf,Bo I{ I10 oTIIOEIeH]re Ha Hero cLeJIKaTa
                                                                                                       e
                                                                                        ilocralloBeuo
               6essbtuesAt{a. B ra:}I{ Bpb3rq rto troBog Ha ra3l{ c'[exra' HMa[I.'I.I.
s              onpe.[eneulte ira AnenaruBeH sbA Bapua        or  8.M.2011r.
               ZOilr.,B KoeTo H3pr{qgo e Or6enrra*o,se TO3Ia u,qeq
                                                                                uo s.
                                                                               ngr{a
                                                                                               ]'l! 208/
                                                                                      KaqSCTBoro      Ha

                KpslllTop Ha oTBSTHHI(A ,H9 lHo)Ke .ua rye'{s'Bs B3eMaIrIlt
                                                                                              B     TOBA
                                                                          I;I IiCK 3a OTItpIIBaIIe Ha
                upolt3B{r.rlcTBo LI CJIeAOBATSJIHO HS MO}I(e Aa IIpeAf,BH
                npou3BoAcrso no secbcToffTeJtrrocTJ Crp. 4 rropu a63ad
                                                                                   HerosrTe
                r.rHTepscl{ ca 3arql{TeHn no pela H&
                                                     tul' 717 H T3 'C ornel  HA  TOBA sbAtrT

                             cJIeABa Aa oTxBBpnE HcKa Ha,,flrpna uHBegIullfionrra
                                                                                  6ar*a"A,{,
                HaMlrpa
                         'qe                                            To3lr Elleu HrMa
                eAI4HcrBeHo il camo tro uro6paxeura Ha roBa 'ge
                KaqecTBoToHaIryeSETopHaoTBeTHI[KaIrnopa,qHToBaHeefipouecyaJlHo
                neruT}|MHpaE,4aI{cKaoTKpIIBaIreHaIIpol43Bo.[gTBoIIoHecbcT-of,TexHogr.
                          BuaHooT3arJlloqeHueToBaBeIqoToJIIue,MonrTrsJlgT'qbfft(I{ICbM
                                                                          $'aro e cIIpf,Jl
                p83rurrHH KpeAmopu o6rqo 65?41 000JrB. r(bu 31.03.2011r.,
                Ilrauaflero rro                      31.12.2009r.. Haa:aqnoto s]ryqeg.rBo
                                      BcHqKH IthjrroBe rcsra
                KbM MoMeHTa e Ha o6nra crofi"HooT 137 698 000ns.
                                                                     B garrUOqeHHero cll
                                                                     HeMaTSpaJIHII aI(TBBH
                Berllom nHrle H3pr{qHo IIOCOTIBA ,qe .{FnroTpafiHnTe
                npeAcraBrsBar rtProBcra Peufrarrra, (SpunpaHl:1ryy**
                                                                              upoasx6sra
                                                                 2* OoA' &ano sbBl(ytruocr
                Ha rlproBcl(o npeArlPurn e ,,,On Cufir rpourpru
                oTnpsBe,ux",,****usarrgseclfl{oTHo[IeHHs.TarntrojloxmlsnHa
                                                                    AMoptn$I{pa B paMKlrre
                TsproBcr(a penrrar${s Epegrpsrillavro e nr6paJIO Aa
                                S roAr* or $opruupanero fi. B o,eAc-,'nne llaTptytranara
                                                                                        B tolu
                "u-an*Aor*ra
                aMopTlr?auur crofinocrra Ha TO3E atrTIIB sAIUA)Ir[Ba rtna 3I'03'2011r '
                cMr{c6il                  Ha noxynno'upoaaxcEara
                                  KEM .,,arara                            Ea   nPeanpuarrer-g,

                ApyxecTBororenpu,ao6l{Bapa3rpallEtlEltiuaKIIIEI{utracuBIInacrofisogr53
                                                           BbB Bpb3ra c 6tAenta peaJlrrjaul{tr
                MJrH. xe'a, a eaMo $arrnuecru oruoruesur
                ,u npo** ,,Cr'urntp Eufiq* B orojlflosTtrTe IIa Ip8[ Eallm(' IIo
                                                                                 oflroulerae
                 ****,"surrauconu,rrurorpaltnfiaKmB}I..qpxrogpoqHEl{EBe(/Imulut
                                                                             B pa3Mep I 031 000'
                 npeAcTaBeHu r 6anaucl4Te ICLM TplITe If,IcneABaElI AaTII
                                                                  EMOTI{ flo ornoureuEe Ha alcr!{B
                 JIB - cl,ulltTe npeAcTaBruIBar rHB€gffiltI{OHHI{
                                                                  rocoqeEl{ B pa3Mep 50 000     Offi'lr'
                 aKuHr!   r,r   AflroBe or npe.qEpllfrltfl B rppa
                      31.i2.2010, Apyx(ecTBoTo nplfTexaBa 100% o.r KanI,ITsxa
                                                                                             ra
                 rru                                                                 'J-Iop:r
                                                                              31'03'2011 -
                 HlrBecriltlHT arrrnlrr*",' Er*lrapua 2" EAfl'Kru
                 ApyxecTBoToenplrAool{xoHoBH$rrnauconnaKpIBI{.uHBecTl.luplltB
                 Abrrtepuu.qpy*.rr*:Tl6pcro6uxnoreuunonMeIIHI'Iaxq]IucfipaBoHa     (71 x 50
                 glac c II6MI'IHaJI 50 xun.lr Bcsl(a ua o6ua crofrHocr 3 550 000'm
        Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 332 of 433

                                                                                                                  ,: 'i

                      .\r-rr.-rr8r   (|r KarrHlaJIa lra ..l-lm xo * ilpoEtprr
                                                                           HHBe.Trr*trr.. An. roero
                      ;Ip]'xc(:rRo *, rracr o'o6uara ukolroM*qecKa rpyna.n _{000
                                                                                   6poc odnrcsore,u
                      not{AreHHrl Brulttr c npago Ha rJtac c HoMHHaJT
                                                                      l0 ra rcrr4 sa o6uta crofigocr
                      50 xu.n.ln {5000x10-rrs} or ranuraJla Ha *Cu .qxn EO _
                      ttdulttocr" AI. Koero Ap)rKecTBo e qacr or o6ruara EroHoMHqecKa    "*ouor*pn"
                      tpytra-cr.Ie,u npr'rlo6unaHe lra re:u
                                                            snHaHcoBH arfrHBU, O6ulara crofiaocr Ha
                      TIPIITC:(A&IH}ITC OT OTBETHI{I(A AKIII,IU      I{   Af,JIOBE OT NPCANFHf,rilg,
                                                                                            {PYilAO    B
                   Ir!3Jrlr3ar Ha           3 650 000.-ns. Horoupa,uo6urrre arcms, ni cu e0*r#"no
                  3anrareHlr,             a clc   crofitrogrra HM,   ffi   yBerHqeIIH 3aALJIlKeHlrf,Ta     Kbru
                  AocTaBqttult.
                         Blr,uno or Ga.raucuTe rsu 3I.03.2011 apyxemnoro He nplrrexaBa
                  I]apuqHE cpercrBa.' flocnegnure rpr rom{Hu or.[efiHocrra ]ra
                                                                               rp}ryxecrBoro,
                  BH,qHo or 3aKmorleHl{ero Ha Belqoro JII{qe, ca np}IItJrK]rIIur!{ HB
                                                                                      sary6a
                  Cro6pa*Ho HroHoMusecxara nr[Teparypq xoeibnqrlen,nrre ra ru{KBtrJurocr
                                                                                           ca
                  KOrHqecrBeHH xaparrepHcll{Igr I{ II0Ka3BAT CnOCO6sOgrra Ha flpernpurrr1tero
                  Aa H3IIxaIIla reKyruHTs cH 3ArEJDHeHnfl c HtI.IIHrIIrETe rcpaucorpafinu
f{-r'             armsra.Te:H rror&garerru w: xo+$uwenr Ha o6rqam rsmu,[Bocr,
                  roe$urureur ua 6rpea Jrr{r(Blristocr, roe*urmerrr Ha ng3a6arHa ffutgruuoer
                  r roe$rruneut Ha adconro,ura JIuKBEAHocr. florarsrerrure 3a ffrKBr4Hocr
                  OTPA3'BAT EbSMOXHOCTI.ITE HA rIPSANP}I'TIIETO AA IIOKPHE 3A,IIJIIICCHHflTA CH B
                  Aa,AeH MoMeHT, o6urcrroperro Galaucona aara. O6rqonplterara Munrfi[:usa
                                       l,
                  crofiHosr e Kovro oSHaqaBa, qe sEu${rfiflrre rer(yr[H AKTEBH rp,6na Aa ca
                  nafi-ualxo paBHH HA         KpATKOCpOqnHre 3a.(EJIXeHT{fl, 3a Aa MOXCe
                  npeAupllfiTl{ero Aa ce cnpaBlr c rroracflBarero ru.Oco6eHo rroxasarerea oT
                  Ta3H nleArra roqra e x@mryeHTLT sa adcomoryra Jrlrr(BBJE@T, xotrro
                 xapaKreplr3upa ilnarexocuoco6gosrra Ha trpeErpn rruero, qpu IroJroxeHrre,
                 tle naAelrflare Ha rer(yl[nre SaALJDKeHnfl ca 6lxsrcl Ao $alascoBsra
                                                                                          AaTa-
                 Koe6uuteurl'ITe H& o6rqa u 6rpsa nffrmlulrosr 3a ro3rr MoMerrr Aanar rBLpAe
                 ycJroBHa oueuKa 3A rrJrarexocuocobHocrra Ha lrpeAErpnsrr{gro, ocodeno
                                                                                           npr
                 saBHrUeHA CrOfiUogr Ha roKa3areJrr{re Xerrareruro e roe$ruuaeH?ETe 3A
                 Jrr{KBr,rAHocr Aa rlpeBr{rrragrr I (eannrua), K@To 6n osrraqarsro, qe
                 ilpeArlpH$Tr[ero pa3tronaftt c noBerle rpamorpafiHu arrIIBH OT 3Ar[LJIXeHUflTa
                 My rcbM oalaHcostrfa A8Ta. flpr,l rona uoroxeuue cilerrgETa HA pEcr(a
                 IlPeAnprxmteTo AA E3IIfirIIre B Clbcro.rmse sa ESBbsMOXHOST AA nOCpeEIEe
                 3aAEJrlr(eHHsra cu e rB6pAe Uanrca._flo orHolueEr{e Ha noKasarerme 3{t
                 JIHKBHTHOCT          *   KbM H3CJICTIAHIiTC ,[ATH BCTIIKIT trONA3ATCIM 38 ffTKBUIHOCT CA
                 noA       0AI{HI'IUa'      (ogro o3HaqaBa' qe
                                                         ApyrKesrBoTo Ee e pa3lronal'Eulo c
                 AOCTarlqHo rcparrorpafixu arfirrBrir, Korrro ila oEegnesar relqyrrHTe
                 saAbJIlKeHHr flpu aHaJrlma na rroKasrrqm{Te e BnuFo, qe 3a B fiepEo.ra 2009-
                 31.03.2011 crofirocrra Ha Halrr{qunre naplrsur! qpeAcrBs u !}uuarcoru
                 aKTr{BI{ IGr}, AATATa ra oansHca se e 6una ,qocrarhqHa 3a IIoItpHBAHe HA
                 TC   KYIIIHTC 3A.rybJI}KCqHfl    .

                              AHarusrr na $mrauconara           aBToHoMHocr      ysrasoBrra $rnaucoram
                  He3aBuclIMocT Ha npeA[pIIrTI{ETo, HeBaB}IcHMo€TIa oT KpeAETopI.rTe a
                 3a,q,JrlxHrJrocl:ra rra rpy)fiesrBoro. Koe$uqHBrrrnre ce rffiqucJtffBar
                                                                                             we3
                 crlnocraBKa Ha co6ctneHr{, Ka[rrraJl r{ $pHBreqerms (ra,rysnxenurra).3a ga
                 peanl{3Hpa.4efiHocr:'a c}I eAHo rtpeArtpntrTue H3IIoJI3Ba co6creeH H IrpuBreqeH
                 KanltraJl. Co6crseHirs Kanlrrar e Epr{TercaHne Ba cf,ApyNfituuuTe }uru
                 aKI{I{OHepr.tre B Hero. B crffasa My ce BKJtroqBar perHcrpHpaHHfl Kanrrfturr
                 llolllJrrnrreflcH KanHTaJI, p$epBr.r (rarononu H Ao[bJrHr.trerHu), sunaucoru
        Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 333 of 433



                    pc3]"rlrilTll   1o: reKyu{ Ir   upeAxoAntr nepnor:lrr}.llplrBflerreH,f, Ka[ETarr e
                   co6fiBeFocl Ha ffpe{Hroplr Ha Ap}xiecrBorc 6aHxlr.
                                                                                        JIr.t3HHr-oBrr
                   llpeAlrllltsrufl, AOfla'rruuu, flepcoHaJl, rryoa,qHo,,paBH,
                                                                                    LrHCTr.rrJrquIr H
                   rp)'nl' IlpercrasnsBa .lllJrrocrs.q,i]fjr H KparrocpoqHH 3a,qhjrlreHre. crugrre
                   ce rltacudru[Hpar B MoMeHTa Ha Bb3HIrICBaHero HM, B 3aB]Icr{Mocr
                                                                                    llrIJIH ca Ha,q
                   HJIII IIOI,  I rO.qHrrA H3II,IIJIO H3IICI{YEMII.CIO6PATHO HKOHOMITqCC$ATA
                   Jrureparypa, IroKa3areJrllTe 3a sruatrcona aBTOHOMHoCT xaparileplBuFar
                   {rrrHarrconara H",aBHcr4MocT Hs   nrrer',p,rflrero or KpeArmop,. ilo*a:arenrn e
                   ca   .qtsa   *
                               roeiprqlreHT Ha suuaHcona asroHorrrHocr {marexocnocoouocr) n
                    roesruHeur Ha 3q,4rrbxcHfixoct.Te ce 0[psAeJrJrr KAm OTHOrUeHrre Ha
                   co6crnesus Kanr{T:rJr r.r nacffBfiTe,Koe$rnuuelrrbr Ha 3aI;rB}rarflJrosr fioKffiEe
                   cyMara Ha 3arhJllr{eHr*ra (nacngH), na,qalqu ce Ha I e.quxuua cofiflBerr
                   KAIII{TAJ], TIOKA3BA I(OJITO IrbTE 3A/r}-II}I(CHI,IfTA HA.4(B6PTST 0O6C'TBEHHC
                   r(a[ETarI. Koetfuuuerrrr ua tfunancoBa aBTonrrrHocr noxa3Ba KarcbB e
                                                                                                AeJTBT
                   Ha co6crsafiHs Kanltrrur crrpfiMo SaArJlxenuflTfl_flpenoprvrtemro e,
                                                                                            reJrbT Ha
                   rIPHBIEqCfiHg I(AIII{TAJI A OorqHg KTIIIHT8JIOB
#_                                                                    I|eCYPC AA 6rAC UOT 507O,
ffi,)              roe(bnureurbr Ha Suuarrcora asrorrouuocr *ra* aa 6rge c"rc saofisocr He
                   no-ri{fiKa or 0,33 r.e. co6crsegufl r€rraraJr rpr6na.{a 6rae nafi-raaruco l/3 or
                   BCHgKra 3a,[hrrxeHu, Ha trpellrpu-trTfieT(} 9 Ia MOx(e
                                                                                   xa ce ocErypsT
                   peryJurpHr.rre p4rlrJrauaHus KrM xpejuropil. flo orHorueHHe
                                                                                    Ha noKtrlsTenETe
                  ea i[utrancora aBToHoMHocT - rrorssarefiHTe coqar, qe .qpy)fiecrBoro e
                  SaBHCHrrro or rqpeAr{Topr{Te cI{, rtft raro flpuBlleqeHr.rc KarrHTarr rraJD(BGpnff
                  3rraqurerHo go6crBeHr . Orpuqarennr.me crofiHm-ru ce .ql6xxar Ha
                  peiurmHpaHure snnancoru sary6u. Bnauo or E3qHcneHuf,ra,
                                                                                        Apyx(ecrEoro
                  He npHTe)r€BA Kallr,rralroBlr pg3qpBn H e ,q,exaflurafiuSupaHo orqe K6M
                  AeKeMBpH 2009r_flo orHomeHr,re Ea rroK83arenr{Te ra perraorrJrHocr
                  EPeAcrflBrsBa cBIIocrSBKA Hfl npHxoArrre, afiTI,tEHTerrIacBlfIE, KaIII{TrlJrS c
                                                                                                    -
                  peanr.r3r{paHur ifunacor pe3yJrlErr. flopegfl psaJrr{3Hpsrrara raryoa IIpc]
                                                                                               uerHs
                  I{3CJISIBATI nepl4oA nOKA3ATerr}rre ca orprrqareJrr{fi Berrr{gHrru E coqaT
                  nepenraEnluocr Ha lmcJre,rEalrnre Exouo!f,Hqe$ctt norasarerur_flo
                 orHotueHlre Ha IIoKasareJrHTe 3A Ofiercruanoct
                                                                        - 3a fl3c,nerFal{Hf, tr€puor
                 .[eftHocrra ce e xapal(Tepl{gr{FJla c nee$ermBllocr. BH.qEo or Hstrr{cJreggflra
                 (sa rcgxa or r{3creaBarrr{Te rCIruH}r) sa peaausrparrs Ha I e,rynuua EprD(oALr
                 sa BrolreHr{ 3HalrureJrHo H4A I eAlruurla pasxotra r{,Jru c erEa eAEtr[qE
                 HANPAEEITU PA3XOAI{ CA DOJTqSHB CBqESIBEHO II(FMAJIICO OT CEIA CJU{HITtrA
                 npl{xoA. 3a 201I ns}ra peaJllltuparru KaIGuro u Aa e nprxolu.Bcuqrco roBa
                 Ilofia3ns H3KJIIoIIHT9JIH0 nolrloro $nnancono cbcroflIlue Ha MoJIItreJrff H
                 HeBbSMOX(HOCTTa Ha gLlIStX AA H3ItBtIXfl{ 3a,qbJffieHr{rra clr Kbilil KpeAEropE.

                              crrnacro T3 - sr.608 Hernarer(octrocoden e rBprone[, roiiro He e B
                  sbcrofiHHe .48 H3rrbJrlIII r.ISHcKyeMo napHqHo sqlrbJrrKeuHe no rbproBcKa
                  cAenKa unu nyflturruortpaBuo 3aALJDKeHHe rrru ,ffipxaBara r oSugmre,
                  cBbp3itHo c TbproBcKsra My AefiHocr, nJrH Bal$J[treHHe llo rrasrr{o l{bp)raBgo
                  B?eMaHe. Hennarexocuoco6nocr ce Ilpeffronara H Koraro .[rrbxHurGT e
                  cnpfln ruautalrr{flTa (ur. 608, an 2 or T3). crmparero Ha rlJlarqaHrnra ce
                 xapaKreprr3fipa c IT9B63MO}I(HOCTTa 3a lfiIrhJrHeuHe oT CrrpaHa Ha
                 HenJrarexocnoco6uus .[JrbxHltt( Ha rflncxyeMu 3s,mfixteHns Karo rpaftuo
                 HeroBo cbcrof,Hue. HenxarexocnocoSrocr o6aqe Moxe Aa e Hzururle rr Koraro
                 .r{,11}IffiIII(bT e nJIATHJI I4JIH e B CLCTOflIIHe Aa IIJIaTH rIagTLrtIHO UnH H3IITTJIO
                 caMo 3a.rrbn)Keuurra Kblr{ orAeJrHr,t KpgAlrropu. B mrrr crrrafi HE e HaJrr{[e
                 cnupaHe Ha nJrauaHHf,Ta H HeruIATe'K@noCo6trocrra cJreABa,qa ce roKa3Ba.
    Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 334 of 433

{

                 Ija-rtl,lrcr.o lta cmlpailc Ha rlJtauaHr{sra u onpercntrHe
                                                                                      Ha r(onKperHaTa sa
               TOBa     .[aIa e $arruuecKH Bbnpoc, roliro noxrexrr Ha ycraHoBgBaHe
                                                                                                 c oilreA
                IIa Koill(P*rH()'r-() I4MyII{ecrBeHO cbclofHHe Ha AJIb]r(Hl{r(a. flpueua **.
                rbproB*jurrl He e Heularexocnoco6eH, Horaro lrMyurecrBoro
                                                                                                  My"*e
               .iloc'rarlqlro 3a noKpHBAHe Ha 3aAbxx(eHMra My. (Dnucrucoau.frm sHa\us
                ilo(tt3$fi. \e karr,,, qaro I ptllttittffte Ho utctedaailtu nepuod, npednpwmuemo
               d:tu;x'ttttt; e s uecmadx,tao
                                                   fiuaaxcosa cwmo.Enue, 3{t*ztc* om ooflflrnfi Hs
               vyt{decwpautnmo rupuiluaecgo Jtutls, Koemo npunrcJ,caua 6aot6 om xarrumara
               ,ttt otrrcenrHuxa (m.e. fr$frao ce dpywecmao Jua*ra n Ellfi).r{yyarcecmeomo
              :ra*xa Kblt Hact rofrttlus Noilevm ae nodnotraeano
                                                                            euuancoso diu\rpur*r ru
              dpltsrecmeo. B panxame xa uzcned*ofiw nepuoi omaem*cmo dpyxecmeo
              EllE He e passtt^cuo cmanaHcnil dertaocm, xoflma da $oparupa nptxodu,
              np er) oc tn aenu4u th3fi ocfllr,oc m 30 ttoeacfrsail e H a sbsnuttttillume tadutarenw,
              a flredcmeue pe{fiuiupanume cdema,. Hawqe cfi metEtt4u sadwpaexus,
              xouffia He ca aqesneuenu c x1r$mxompa*au axmu*u u c7,\ffi*emxo ne 6tua
              )Pew ict 6ulam fioeoceHu s cWK. To*a sdvJtnqe*tte e wsedeuo casno na 6ata
              dauuame, fiocoue$u      I datcucowme noSutruu Ho omsemfiomo
              dJ4lwecnrco.Caedea da ce rtua npedaud, qe npu u:ttittoqaa.re om axmiltrume H{t
              nepo ,penytflaqufr"      6u ee uannwdaaaaa cwfecffiileao              npes*wefiue fis
              nacu$ume und armueume llpu raKa ycTaHoBeHara
                                                                   Salrmvecxa oosrasonra
              cT).abr HBJ\{Hpa ,qe MorETersr e cTalran Hetr aTe)I{ocuoco6ell H He e B
              cbcro.sHI{e .&a r{3nbJrHH r{3}tcKyeMu llap[rllHu 3Ar&JrrEeflU.E tro rbproEcKtr
              cAeJrKrr, KaKBr.rro 6mcnopuo ca re3r{ c ETopH, u
                                                                 Tperr{, }mleu , c omer ua
              ToBa cb,q1,r HaMapa , ge cB HA Jrrrue IIpeAnocIaBICItre 3A OommaHe ga
              MoJIureJIrl B HecbcroflTenuocr nopqm HerrJrarex(ocnoco6xocr c Hatrarga
                                                                                      Aara
              31.i2.2009r H Hacpoqeuo rrbpBo crEparuae Ha rqpeJsrrops.re sa 2j.05.201 lr.
              or I0,00u. xpu AHeBeH peA : I .H:cnyrmane AorrraAa Ha BpeMeHHns c!fir,4nr
              2. I4:6op Ha cr.rHAr4r u onpe,qexsrre Ha B!3HarpaxAelrr{Ero My u 3. Hr6op ua
             NoMHTeT Ha Kpel{}rTopr[Te

                      Ha ocRoaafire qlt. 628 u.4 T3 sa BpeMeueu cnr{ffK creEa aa 6rte
             Ha3uaqeHa l-anxa flneBa Konroscra or rp. CoSnx EruI 5s0214627a,Kofiro
             e rpLIJIo)KHJIa ueodxoguuxre loxwerrr{ cLnracuo pasuopegfiaTa ra.ur. 656
             T3. crqara e BKtrroqega B crrusrxa Ea cu,/tur{trre ruu MfI. orrorapa na
             H3t{CKBaHHflTa 3a 3aeMaHe Ha,4lrbxrrocTTar e u3ptr}I{JI8 rcpl{trHo c-brJlacr{e 3a
             Ha3xaqaBanero I{ I€To EFeMeHerr cuuflrr< Ha ApyrfiecrB$ro. CrelEa .qa 6tAe
             onpeleJreuo c B3narpaxAerrue B paruep Ha I S00JrB.
                       creaBa,ua 6rle sqlrrJrxeu cuHrrrrrrT s 14 AseBeH cpor( or or.qarara
             Ha [ocrEHoBfiBal{e IIa pelueHl'Iero Aa E3roTBI{ cIIHchK Ha SpeIUTopETe r B
             rofiro [ocotrBa pa3uepa HA TeXSffr€ B3eMaH,Ifl, 3a llpercxaBll 3aBepeEO
             n3BJIeqeHlIe oT TbproBcKIrTe IffiBIr{ KarTo tr Aa IIpeIffaBE AoKIarq 3A
             IIpHrfltHr,{Te 3a Hemarexocuoco6sofir4 cbgrosgEero ua uMJ@eertoro,
             B3erHTe Mepr(H 3a 3antrrBaaero Ha r{hayrqecrBoro u 3a Eb3MoIfiroclure 3a
             o3.qpaBf, BaHe HA np€AllpnsrHeTo_
                     flo orrroureuue Ha HaTIoIceHHTB o6esne.nare.nHg MepKHr gbrbr c
             onpcAeneHfie Nb 4l or 26.M.2011r. e nocraHoBrfl rrperBapurenHH
             gleleuureaHu Meprlt no peAa rra vrl. 629a TI Karo e cnpqx Hsu.A. Ng
             20118080400251 ua IICH 3axapu.{puurpor }h BOs na Kauapara Ha rlcH. c
             onpe.qeJreHue rir 36 no r,A. Ns 33 or 201lr. , tlprrEbeAugeHo KbM Hacrofirrloro
             AeJro ca RffiTafioBeHH Xaro o6erneqfiTeJrrrH MeprH nr:6pana BBpxy
             no3Eh,lnEll HMor c ma. J{b 02508.88.734 na Karacrpa,rHara Kapra Ha rp.
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 335 of 433



           Ea*rrrr.nrccrllocl ..Cpc6plrc'r 6par'" .c naou ot 579.063 AKa .c rpafiuo
           rtpelHasHaqcHue ropcKalHaqnu Ha l-pafrHo noJr3raHe- Apyr BrrA
           Al,pBonpou3BoAllTtJlHa lopa ,[pI4 cbceXH HI]torLt C xzuI. J& 02508.E8.373,
           02508.88.735. 02508.88.162 n 02508.88.780,[O3EMJIEH I4MOT c ts. J{b
           02508.88.735 na KaAacrpa[Hara r(apra Ha rp. Ealuur,uerrHocr ,,Cpe6pucr
          6psr" ,c ruonl or 229,999,{KA,ura ,c rpafiHo np€,(Ha3uaqeure ropcKa,Haqun
           ua rpar"rHo [oJr3BaHe- rpyr Brr.q ,t1bprortpot{BBo1uTerlua ropa ,rrpu cbcexu
          Ithtorn c Kar. Ils 02508.88.373r, 02508.88.734, 02508.88.162 ,IO3EMJIEH
          I,IMOT c IrA. Ns 02508.88.736 Ha K&qacrpaJmara Kapra Ha rp.
          Ea,rulrr,nrecruocr ,,Cpe6pucr 6pxr" rc tllroul m 251,424 ,qxa ,c tpafino
          npc,EHa3Haqeul{e rCIpcxa,Haqr.rH r{a ryafino rroJBBaHe- Ipyr Br{A
          lbpBorrpoHsBoAHrenHa rcpa flpu e%c€Jpr HMorH c rc4,{. Ns 02508.88.386r,
          02508.88.629, 025A8.88.737, 0250E.E8.313, 02508.88.343 t4 02508.88.162
          co6crBeHocr Ha ,,Ebp flporrrpra ,{ereromwrrr" A,{ Trpronnrqe, EIIK
          200958720 , flpercraB,rrr{lno or Orarurn Po6rpr Xapac Ha ocHoBa}IHe qJI.
          529a an. I r.2 T3 nns Ep..u. 630 ar.l r. 4 TB H e HarroxeH 3atrop Blpxy
          25006p. troHMeHHH arugr.r *r 250 aHIr{H }Ia [pI{HocDlreJI , co6srnexoct xa
          ,,Erp flpormpru ,fi,enerom'mrrr" fifl Trprururqe B KgnI{TaJIa na -Cu ,(,xal
          EO- AruuoHepua o6u+rosr EHK 125561017, xalcro H 3arlop Btpxy 71 6p.
          axurru ,co6creeuocr ua ,,Elp flponrprx ,(,eaelonxrur" Ar[ TtproBnrrle B
          ,,Hro Ko -flponurm HHBssrMBlrr"{A EHK 200485993 uanox(eil s H 3arlop
          Blpxy B3eMauero 'Koero .Erp tlpoulpr*r ,{enenomttbrr" A,{ Trpronuqe
          r{Ma or,,Cu ,[,xn EO- srquoHepHa o6lqflocf,o'A,[ no AoroBop 3a llectrs or
          I.07.2010r. sbnlacHo pa.snopea6ara Ha qrl. 629 A air. 9 T3 refictsrero na
          reru  obegneqr{TeJrun MepIffi e Ao MoMerrTa Ha noCTaHoBsBaEe Ha HacTogIqOTo
          perileHrae. Cnel rosa rosa AeftcrBre ce 3aMegrBa or o6egueryreJlnlrre ldeplct
          rro peAa Ha qr. 630 al, I r. 4 T3. C ouer IIa roBa LaJ{br rraMnpa ,se crerBa
          Aa npo,EaJDKH neficTtsIAsro Ea E&IIox(eEEts o6gue.u,rTenHu MepKff BbB Bprr3sa
          c   o[&SBaHeTo Ha rM]ruqecTBoro BrcJ$oIIeHo B MacaTa Ha E€cbcTofTemlocTTa.
          Or cr6par*me tto .uenoro       mrcMeHH ,qomassrencrBa e BITIEo ,{e tr}ra
          o6paryrauo u3r.A. Nb 2010S100400436 na IICI4 Huros, c pafiox na Aef,crsse
          ,{o6plrvra o(pB}KeH gbr ,uo Kogro AeJIo trpe.tr\{er Ha ny6ru'ma rrpo[aa e
          HMyIqecTBo BIUIIoqeuo B MacaTa IIa EeCaCTOfTeIHOCTTA ,A ETrcHHO
          ilO3EMJIEH HMOT c us. Ns 02508.88.734 Ha Karasrparlnara Kapra Ba rp.
          EaJrqur,Mecruocr .Cpe6pucr 6prr" ,c trroq or 5791063 AI(a rc rpafino
          lpegHa3naqeHHe Dopcxa,Hatmx lra rpafixo noJt:lBaue- npyr BEU
          Ar,pBorpou3BoAlIrenua ropa ,trpn shsem uMorru c KaI. ]E 02508.88J73'
          0250S,ES.73S, 02508.88.162 n 0Z50B.BB.T80,IIO3EIV1JIEH HMOT c EJI ]&
          02508.88.735 ua xa,qacTprulHara raprra Ha rp. Eanur,rrrecrgoct ,,Cpe6pucr
          6par" ,c rJroul or 229r9991ffiA,(ra ,c rparino Ilperula3HaseHue rcpcl(8,SAqru{
          na rpafiHo rrorRBarrs- Apyr BlrI .ubpEstlpoB3Bo,ryreJlHa rOpA ,rpE ssTl}r
          aMorg c Ka.q. I& 02508.88.373r, 02508.38.734, 02508.88.162 ,IIO3EMIIEH
          I4MOT c ?IA. Ns 02508.88.736 Ha Kagacrparnara I(apra Ha rp.
          Ealuux,lrerruoct ,,Cpe6pr,lcr 6par" ,c rtJIoII or 2511424 AI(a rc TpafiHo
          [peAr]a3Haqenue ropcKa,HatllrH lra rpafiuo rIoJI3BaHe- Apyr BB.4
          AlpBoIIpotr3BoAHTeJIHa ropa ,rpn sLcelfl IlMorIl c KaA, Ns 02508.88.386r'
          02508.88.629, 02508.88.737, 02508.88.313, @508.88.343 H 02508.88.162
          co6cTBeHocT Ha ,,Ebp Ilpontpnn ,[eneaOm'ml{T" {[ Tlproruqe.C orle.U,
          parnopeabara Ha rt,t. 638 an.l T3 crelsa.[8 6]Ae cnpsuo trpou3Bo'[crsoro uo
          'roBa Aeiio Ka:'o o$egneq6Te1ga Mspfiq mfi raro ce 3acflra MacAra HA
        Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 336 of 433

                                                                                                       - ),'

I                  IIL-CL{'[()H-t'c.IlH{tc1'ril, Parilopel6aTa He npaBH pa3JTHKa M$ICEI' pa3IHrIHHTe
                   BII/IOBH IIPAtsHO OCHOBAHITC 3A H3BbPMBAHETO HA IPOAAHTA HA ITMYIUCCTBOTO I{
                   s or,fle,{ Ha roBa cne.4Ba Aa 6bAe nocraHoBeHo cnltpaHe Ha H3ntJIHeHHero rro
                   roua ;'lcro.llnre;recrr Ha HnorerpaHlts Kpe.quTop cJreABA.[A 6bAe 3ailrrrren ro
                   pe.ta Ha .rr. 717 H T3. or pa:nopea6ara Ha ro3H reKcr Moxe ,qa ce HarrpaBHJr
                   H3B0A.r{e t{Morure, [pe.qMer Ha ooe3rleqeHuero cre.4Ba Aa 6r,.4ar npoAaBaH[l
                   B MaCATA HA HeCbSTOXTeIHOCTTB H B IIp0H3BO.ICTBOTO nO HeCBCTOffTeIITOCT,a
                  cyilllrTe ,[}Jrlrilthllt Ha r4IIoTeKapHHff rpe.[Hrop cjre.[,Ba .4a ce 3a,4,eJIsT u
                  H3nJIarflT B ToBa rrpoH3Bo.[crBo , BbilpeKH ,ue roil He Molt(e ,ua trp€alrnll
                  B3eMaHe B rrpoueca cxe.[ rrpe.q'cTaBsHe Ha H3nbJrHr{TeJreH rrIsT npoTHB
                  AxlxHilKa ra cadNpane Ha cyMHTe.
                                   Bo.qru or ropuoro cBJfBT


                                                   PEIUHI
    @                     OEJtBflBA HEIIJIATEII(OCilOCOEHOCTTA ua                   Eup
                                                                                 ''
                  llpourpru ,I[ese.rronurrr , A,{ npsAcraBrf,Barro or Ou;rsn Po6rpr
                  Xaplrc EI,IK 200958720 c slpsc Ha yrrpsBrreurre rp. Trprorrrqe yrr.
                  ,Jlrr.rur'6.rr.4 tsfio I er. I c HffqaJrrra Aftrfl 31.12J009r.
                          OTKPHBA IIPOHSBOACTBO tIO HECbCTOfl TEIIHIICT ua
                  Etp flporrrprn.(ereno[MbnT, Afl rlpe4crarJrflEano or Gruusn Po6tpr
                  Xapuc EHK 200958720
                          HA3HAIIABA tt Bpsmerren cIIHEHK faurca.Bneea Koluorcrca or
                  rp. Co$ns    EfH 550214627fr c BcsnarpaxAesre B pmuep na lflI0rrs
                          O[IPEq,ElIfl Aara Efl IILpBo cn6parue f,s Kpegrrropnre 3$ 25.45 .
                  2011r. or 10r00u. .n cs.qe6na raaa J{e 4 na Crgedrrara rr$Jrara rtpE AEeBen
                  pe4 3 1 .Hrc.rrymnaHr florc.Ea,qa ffa Bpsmerrnnfl currJEK Z.Hr;fup f,a cf,ffflsm
                  rr onpeAerrsrre ua BBBHarpaxAeEEero twy u 3. Hr6op Ha rcourrer f,fl
                  HpenrrTopnre
                          S{,IbJDIilBA BpeirenfiEs ctrtrutrK B 14 EEsBes rporc or
                  rlograHoBfBaHe Ha p3ltr*trnsTo Aa uSroTEa cnHe6K HA rfpeIHTOpETe B
                  rortro nocotlBa pAlrrspa rrs rexstrTe BilGf,i&Hntl,3a IrpBAcraBE 3aBcpeEo
                  II3BJreseHrle oT TBproBcKt-nE KEErtr ICAKTO E ,qA UpSACTOBU ,[OI$IAA 3A
                  trpHuItHETe rs Henflars,ffiocuoco6nocrrar clcrof,fff,gro E& ElrJrqccrsoro,
                  BSeTHTe hlepKn 3s SsnaSBSggTo Ea EIIyI4eCTEOTO If 3S Bb3lf,o:lrEofTETG 3A
                  os,qpaBfiBsne ss trpsrnpnflTssro rro qJI. 6,68 T3
                         HAJIATA OEESTIEIIHT&IIHIT MEPKI{ IIO PEIA HA qJI. 63{}
                  AJI. 1 T.4 T3
                         KATO CIIEPA Elr*q. $s 20lt8tl80{00251 as IICH iltxapu
                  .furlmrpon.JYs 8$8 na Kamapera no qcn
                                                                  qCH Huron J& 810 ua
                          CIIHPA H3rr.r. ]f!.lllb 2010SIH]4{X}436 ua
                  Kanapara Ha   IICH
                        KATO HAJIATA BbSEPAHA Bbpxy
                        IIOSEMJIEH HMOT c uA. Ilh 02508 8tt.734 Ha rceaacrparrusra
                  Kapra Ha rp, Ea.n.rnrrmecnrorr rCpe6pnrr fiprr'tc lrJroq or 5791063 axa
                  ,c rpafiHo npeAHalHaqeHlrs rollcKarHaqHn fla rpaflHo noJf,tBaHe- Apyr BrIA
                  IbprorrpolrrBoArrTeJlxa ropa flpu cbc*gll rtuor]r c IcaA..trls 025S8.88373t
                  02508.88.735, 02508.88.162 u 01508.88.780
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 337 of 433



                  IIOSEIiIJIEH HMOT c lr.rr. .t\i} 02S0S.S8,73S na Ka/rarrparruara
            lJryu Ha rp. Eaauufiruecruocr ,,Cpe6pucr 6per, ,c orro^ o,
            229'999xKA ara ,c rpariuo frp*r,ffr,a.nerilre
                                                          ropcma,fiarrrr, H& rparTHo
            no'rllltftHe- [pyr BIIA trBpBollpouSBoArrremra
                                                              ropt ,npH cbceArr HMorrr c
            rns. Jlir U2508.88JT3r, 02$0g.f f .ZS4, 02S0S.SS. I
                                                               6i
                 IIO3EMJIEH HMOT c EA. .lli 02S0t.Sg,?36 na Kq,qacrparrgara
           Hapra Ha {p. Ea.nuurruecrrrocr rCpe6pnrr 6par,
                                                           ,c rrJroul ot 25to424
            rpaiino npeAH*'HArreHHe ropc*rrHArr*H rI8 rpafino ,,,,J,3EAH6-.4pl/r ara
           'c                                                                         BHA
           ALpBonporrsBo,[rrreflHa ropa ,rpH cbcetrE trMora c rffiA. .hl] 02s]gJigJs6n,
           02508'88'629, 02508'88.73?, 02-50s.ssil3, 0zs0B.BEJ43
                                                                        H 0250E.BE 162
           co6crnrsocr tra ,Etp Ilpouapml .(eneuourrurr, AI Trpronurus,
                                                                                    EHK
           2009-58720 r rlp€naragJrgBano or $qrlrn pofiupr i"p*.
           qn. 629a a.n. I r.2 TB sur Bp.rur.
                                                                          nfl ocrroBaflHe
                                              fi10 at.l r.4 Ti
                  HAJIATA SArIop Bbpxy 2s006p. rornile*flE a*rur' s 2s0
           aruHrr H8 trp$Ht}cure.il , co6crrenofr na ,rEap rlpourprr.[ees.rronrmn-rt
           Afl TrproBurqe B rcarrTaJra na ,rCu Axr SO-- A*ioo*r*pna ofiqrrocr
           EI{K 125561017, rarro a tarrop Bbpry ?l 6p. arcur}r ,coErrnenorr na
           ,'Eup flponrpru ,[ere;rorr*rurr- A[ Tip"onriu" n ,rHro I{o
           IrHB€crMbrrr'AA Efil( 2004SSggJ                               -rlporrr.nru
                 KAKIO H 3AIIOP Bbpxy BiI€HsEaro ,Koero ,rEap llporrrpru
          {erenoun*rrt A.[ Trpronnqe n*a or ,rcx Axn Ear.
          ofiutHorrt Afl no AoroBop ta uecux or 1.0?.2010r  "orrru**pro
                 Pentuugro floAfl errn na rgra6asno Etnb.rrrreHrre
                 Ilpenur or l,€ruenupro ra ce f,grrparu na Taproacxrr perncrbp              3a
          BntrcBSUe
                 Psmenflo.ro rroEJreffirr   sa   oCxa.nrane s       7       AHeBeu   cpor or
          BIIHtBAHero ]tM B   Trproncrur p€rtrcnrp ,nper Bapnencrcu             arrc.il&TnBerr
          cbn.



                                            I-IPEACEAATEI
                                                                   T/ f
                                                               T




                                                                        t
                                                           / '/'/
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 338 of 433




                  EXHIBIT 37
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 339 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 340 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 341 of 433




                  EXHIBIT 38
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 342 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 343 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 344 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 345 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 346 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 347 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 348 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 349 of 433




                  EXHIBIT 39
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 350 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 351 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 352 of 433




                  EXHIBIT 40
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 353 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 354 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 355 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 356 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 357 of 433




                  EXHIBIT 41
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 358 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 359 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 360 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 361 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 362 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 363 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 364 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 365 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 366 of 433




                  EXHIBIT 42
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 367 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 368 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 369 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 370 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 371 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 372 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 373 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 374 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 375 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 376 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 377 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 378 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 379 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 380 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 381 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 382 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 383 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 384 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 385 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 386 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 387 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 388 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 389 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 390 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 391 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 392 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 393 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 394 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 395 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 396 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 397 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 398 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 399 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 400 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 401 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 402 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 403 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 404 of 433




                  EXHIBIT 43
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 405 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 406 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 407 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 408 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 409 of 433




                  EXHIBIT 44
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 410 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 411 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 412 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 413 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 414 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 415 of 433
Case 1:18-cv-11072-GHW-RWL Document 279-3 Filed 02/22/20 Page 416 of 433




                  EXHIBIT 45
Case
 Case14-34940-bjh7
      1:18-cv-11072-GHW-RWL
                   Doc 81 Filed 09/07/18
                                 DocumentEntered
                                         279-3 Filed
                                                 09/07/18
                                                      02/22/20
                                                          07:43:21
                                                                PagePage
                                                                     417 of
                                                                         1 of
                                                                            433
                                                                              17



Kristian W. Gluck (SBT 24038921)
Shivani P. Shah (SBT 24102710)
NORTON ROSE FULBRIGHT US LLP
2200 Ross Avenue, Suite 3600
Dallas, Texas 75201-7932
Telephone: (214) 855-8000
Facsimile: (214) 855-8200
kristian.gluck@nortonrosefulbright.com
shivani.shah@nortonrosefulbright.com

COUNSEL FOR THE TRUSTEE

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

In re:                                        )
                                              )          Chapter 7
Ayr Logistics Limited Inc.,                   )
                                              )          Case No. 14-34940-bjh-7
                            Debtor.           )
                                              )

                    STIPULATION BY AND BETWEEN
       TRUSTEE, ZAHARI TOMOV, ASSET MANAGEMENT EAD, ALL SEAS
      PROPERTY 2 OOD, AND RUDERSDAL EOOD CLARIFYING CAUSES OF
    ACTION SOLD PURSUANT TO PURCHASE AND ASSIGNMENT AGREEMENT
                        [Related to Dkt. No. 63 and 70]

         Jeffrey H. Mims, Chapter 7 Trustee for the estate of Ayr Logistics Limited Inc. (the

“Trustee”), by and through his undersigned attorneys, files this Stipulation By and Between

Trustee, Zahari Tomov, Asset Management EAD, All Seas Property 2 OOD, and Rudersdal

EOOD Clarifying Causes of Action Sold Pursuant to Purchase and Assignment Agreement (the

“Stipulation”), and hereby shows the Court as follows:

                                         RECITALS

         A.    WHEREAS, on October 10, 2014, Ayr Logistics Limited Inc. (the “Debtor”) filed

a voluntary petition under chapter 7 of title 11 the U.S. Bankruptcy Code (the “Bankruptcy

Code”) in the United States Bankruptcy Court for the Northern District of Texas, Dallas Division

(the “Bankruptcy Court”). Jeffrey H. Mims was thereafter appointed chapter 7 Trustee in the



73375767.4
Case
 Case14-34940-bjh7
      1:18-cv-11072-GHW-RWL
                   Doc 81 Filed 09/07/18
                                 DocumentEntered
                                         279-3 Filed
                                                 09/07/18
                                                      02/22/20
                                                          07:43:21
                                                                PagePage
                                                                     418 of
                                                                         2 of
                                                                            433
                                                                              17



above-referenced chapter 7 bankruptcy case (the “Chapter 7 Case”) of the Debtor’s estate (the

“Estate”);

         B.    WHEREAS, on October 22, 2017, the Trustee filed Trustee’s Motion, Pursuant to

11 U.S.C. §§ 105(a) and 363, For Approval to Sell Causes of Action (the “Motion to Sell”) [Dkt.

No. 63] and Motion for Expedited Hearing (the “Motion to Expedite”) [Dkt. No. 64];

         C.    WHEREAS, on October 24, 2017, the Bankruptcy Court orally granted the

Motion to Expedite. See Dkt. No. 64;

         D.    WHEREAS, on November 8, 2017, the Bankruptcy Court held an expedited

hearing on the Motion to Sell, at which time the Court granted the Motion to Sell;

         E.    WHEREAS, on November 20, 2017, the Bankruptcy Court entered Order

Granting Trustee’s Motion, Pursuant to 11 U.S.C. §§ 105(a) and 363, For Approval to Sell

Causes of Action (the “Sale Order”) [Dkt. No. 70] and the Trustee, Zahari Tomov, solely in his

individual capacity, All Seas Property 2 OOD, Asset Management EAD, and Rudersdal EOOD

(the “Creditors” and, collectively with the Trustee, the “Parties”) executed the Purchase and

Assignment Agreement, dated as of November 20, 2017 (the “Agreement”), attached hereto as

Exhibit A;

         F.    WHEREAS, paragraph 2 of the Order approves the Agreement and all of the

terms and conditions thereof, including paragraph 19 of the Agreement, which provides that the

Trustee “shall execute and deliver to the [Creditors] such conveyances, assignments, or other

instruments and documents as the [Creditors] may reasonably request in order to effect the sale,

conveyance, and transfer” of the causes of action. See Dkt. No. 63-1; and

         G.    WHEREAS, the Parties enter into this Stipulation to clarify which causes of

action were sold and assigned to the Creditors.




73375767.4
Case
 Case14-34940-bjh7
      1:18-cv-11072-GHW-RWL
                   Doc 81 Filed 09/07/18
                                 DocumentEntered
                                         279-3 Filed
                                                 09/07/18
                                                      02/22/20
                                                          07:43:21
                                                                PagePage
                                                                     419 of
                                                                         3 of
                                                                            433
                                                                              17



                                        STIPULATION

          1.   The foregoing recitals are incorporated herein by reference as if set forth in full

herein and are made an express part of this Stipulation.

          2.   The Agreement provides that the Trustee assign all of the Estate’s causes of

action to the Creditors with the specific exclusion of claims and potential claims under

international law, including without limitation, the Treaty Between the United States of America

and The Republic of Bulgaria Concerning the Encouragement and Reciprocal Protection of

Investment signed on September 23, 1992, entered into force on June 2, 1994, at U.S. Senate

Treaty Doc. 103-3, as amended, restated, supplemented or otherwise modified from time to time

thereafter (the “International Law/Treaty Claims”).

          3.   To the extent the Agreement is not clear, the Parties desire to clarify that the

causes of action assigned to the Creditors include all of the Estate’s causes of action regarding:

cross-border tort, unjustified enrichment, fraudulent activities, money laundering, and corruption

(collectively, the “RICO Claims”).

          4.   This Stipulation does not alter any of the terms of the Agreement or the Sale

Order referenced above. Each term of the Agreement and Sale Order remain in full force and

effect.

          5.   This Stipulation will be binding upon, and shall inure to the benefit of, each of the

Parties, and their respective agents, employees, representatives, assigns, successors in interest,

and attorneys. The Parties consent to the waiving of any stay of effectiveness provided by the

Federal Rules of Bankruptcy Procedure.

          6.   The provisions of this Stipulation shall be liberally construed to effectuate the

treatment of the matters addressed herein. For purposes of determining the meaning of, or

resolving any ambiguity with respect to any word, phrase, term or provision of this Stipulation,


73375767.4
Case
 Case14-34940-bjh7
      1:18-cv-11072-GHW-RWL
                   Doc 81 Filed 09/07/18
                                 DocumentEntered
                                         279-3 Filed
                                                 09/07/18
                                                      02/22/20
                                                          07:43:21
                                                                PagePage
                                                                     420 of
                                                                         4 of
                                                                            433
                                                                              17
Case
 Case14-34940-bjh7
      1:18-cv-11072-GHW-RWL
                   Doc 81 Filed 09/07/18
                                 DocumentEntered
                                         279-3 Filed
                                                 09/07/18
                                                      02/22/20
                                                          07:43:21
                                                                PagePage
                                                                     421 of
                                                                         5 of
                                                                            433
                                                                              17
Case
 Case14-34940-bjh7
      1:18-cv-11072-GHW-RWL
                   Doc 81 Filed 09/07/18
                                 DocumentEntered
                                         279-3 Filed
                                                 09/07/18
                                                      02/22/20
                                                          07:43:21
                                                                PagePage
                                                                     422 of
                                                                         6 of
                                                                            433
                                                                              17
Case
 Case14-34940-bjh7
      1:18-cv-11072-GHW-RWL
                   Doc 81 Filed 09/07/18
                                 DocumentEntered
                                         279-3 Filed
                                                 09/07/18
                                                      02/22/20
                                                          07:43:21
                                                                PagePage
                                                                     423 of
                                                                         7 of
                                                                            433
                                                                              17
Case
 Case14-34940-bjh7
      1:18-cv-11072-GHW-RWL
                   Doc 81 Filed 09/07/18
                                 DocumentEntered
                                         279-3 Filed
                                                 09/07/18
                                                      02/22/20
                                                          07:43:21
                                                                PagePage
                                                                     424 of
                                                                         8 of
                                                                            433
                                                                              17
Case
 Case
  Case
     14-34940-bjh7
      14-34940-bjh7
       1:18-cv-11072-GHW-RWL
                   Doc
                    Doc63-1
                        81 Filed
                            Filed09/07/18
                                  Document
                                  10/22/17 Entered
                                           279-3
                                            EnteredFiled
                                                   09/07/18
                                                    10/22/17
                                                         02/22/20
                                                             07:43:21
                                                              19:21:46
                                                                   PagePage
                                                                        Page
                                                                        425 of
                                                                            93of
                                                                               433
                                                                                of17
                                                                                   10



excluding the International Law/Treaty Claims which shall remain within the Bankruptcy Estate;
and

        WHEREAS, the assignment of the Causes of Action (excluding the International
Law/Treaty Claims) shall be subject to the approval and entry of an order by the Bankruptcy Court,
and to the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the foregoing, the representations, warranties and
covenants set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignees do hereby agree as
follows:

        1.     Subject to the approval and entry of an order by the Bankruptcy Court approving
this Agreement, Assignor shall unconditionally and irrevocably sell, convey, transfer and assign
to the Assignees all of Assignor’s and the Bankruptcy Estate’s rights, title, interest in and to all of
the Causes of Action; provided, however, Assignor is not selling, conveying, transferring or
assigning the International Law/Treaty Claims to the Assignees, which shall remain with the
Bankruptcy Estate and under the auspices of the Trustee to prosecute in his discretion;

2.      Subject to the approval and entry of an order by the Bankruptcy Court approving this
Agreement, Assignor assigns to Assignees all rights and benefits of the Assignor and the
Bankruptcy Estate relating to the Causes of Action (excluding the International Law/Treaty
Claims), including without limitation: (i) the Assignor’s and the Bankruptcy Estate’s right to
receive interest, penalties and fees, if any, which may be paid with respect to the Causes of Action,
(ii) any actions, claims, rights or lawsuits of any nature whatsoever against any party arising out
of or in connection with the Causes of Action, and (iii) all cash, securities, instruments and other
property which may be paid or issued in satisfaction of the Causes of Action (collectively, the
“Transferred Rights”);

3.     Subject to the approval and entry of an order by the Bankruptcy Court approving this
Agreement, the consideration provided by the Assignees for this Agreement is a contingency fee
(the “Fee”) from prosecuting and/or settling the Causes of Action as set forth in Paragraphs 9 &
10 below;

4.      Subject to the approval and entry of an order by the Bankruptcy Court approving this
Agreement, this assignment shall be deemed an absolute and unconditional assignment of the
Causes of Action (excluding the International Law/Treaty Claims) for the purpose of collection
and satisfaction, and shall not be deemed to create a security interest. This Agreement, assignment
and sale does not create an attorney client relationship with the Ayr Bankruptcy Case or estate in
any fashion;

5.      Subject to the approval and entry of an order by the Bankruptcy Court approving this
Agreement, Assignees hereby accept the assignment of the Causes of Action (excluding the
International Law/Treaty Claims) to freely pursue the Causes of Action (excluding the
International Law/Treaty Claims) and all of Assignor’s and the Bankruptcy Estate’s rights, title
and interest in said Causes of Action (excluding the International Law/Treaty Claims). However,
Case
Case
 Case14-34940-bjh7
     14-34940-bjh7
       1:18-cv-11072-GHW-RWL
                   Doc
                   Doc 63-1
                       81 Filed
                            Filed09/07/18
                                  Document
                                  10/22/17 Entered
                                            279-3
                                            Entered09/07/18
                                                   Filed
                                                    10/22/17
                                                         02/22/20
                                                            07:43:21
                                                              19:21:46
                                                                   PagePage
                                                                        Page
                                                                        426 10
                                                                            of4433
                                                                               of
                                                                                of 17
                                                                                   10



Creditor/Assignees and their attorneys have no affirmative obligation or affirmative duty to the
Ayr Bankruptcy Case or Bankruptcy Estate and shall have sole discretion to take or not take action
in pursuit of the Causes of Action or any cause of action, exclusive of the International Law/Treaty
Claims. The Creditor/Assignees and their attorneys shall have sole discretion as to venue, forum,
jurisdiction, how and if to settle or how and if to proceed with trial, arbitration or mediation of the
Causes of Action or any cause of action or party, exclusive of the International Law/Treaty Claims;

6.       Subject to the approval and entry of an order by the Bankruptcy Court approving this
Agreement, the Assignor hereby warrants and represents that the Assignor possesses full right and
authority to enter into this Agreement and to transfer Assignor’s and the Bankruptcy Estate’s
rights, title, and interest in the Causes of Action (excluding the International Law/Treaty Claims);

7.     Subject to the approval and entry of an order by the Bankruptcy Court approving this
Agreement, Assignees shall in their own name, at their own expense, and for their own benefit
prosecute the Causes of Action (excluding the International Law/Treaty Claims) and collect, settle,
compromise and grant release on said Causes of Action (excluding the International Law/Treaty
Claims) as they in their sole discretion deem advisable;

8.     Subject to the approval and entry of an order by the Bankruptcy Court approving this
Agreement, Assignees shall be entitled to all judgments, awards and payments therefrom, subject
to payment of the Fee to the Bankruptcy Estate as set forth in this Agreement;

9.       In consideration for the Assignment and this Agreement, Assignor and Assignees agree
that if any Causes of Action are settled prior to trial, Assignees shall pay to the Bankruptcy Estate
seven percent (7%) of any net proceeds (after payment of fees and expenses of counsel) from any
and all judgments, awards and payments resulting from any of the Causes of Action. Assignees
agree that they will pay such amount to the Bankruptcy Estate within twenty (20) business days of
receipt of such net proceeds;

10.      In consideration for the Assignment and this Agreement, Assignor and Assignees agree
that if any Causes of Action are not settled prior to trial, Assignees shall pay to the Bankruptcy
Estate five percent (5%) of any net proceeds (after payment of fees and expenses of counsel) from
any and all judgments, awards and payments resulting from any of the Causes of
Action. Assignees agree that they will pay such amount to the Bankruptcy Estate within twenty
(20) business days of receipt of such net proceeds;

11.     The Assignees hereby acknowledge and agree that the Assignor makes no representations
or warranties whatsoever, express or implied, with respect to any matter relating to the Causes of
Action. Without in any way limiting the foregoing, the Assignor hereby disclaims any warranty
(express or implied) as to any of the Causes of Action. The Assignees further acknowledge that
they are proceeding with their acquisition of the Causes of Action based upon their independent
inspection and investigation. Accordingly, the Assignees will accept the Causes of Action “AS
IS” and “WHERE IS”. Assignor disclaims any representation as to the merits or collectability of
the Causes of Action and agrees to hold harmless Assignees, their assigns and counsel in whatever
capacity for pursuing such claims and release any claims against Assignees, their assigns and
counsel including, but not limited to, professional malpractice or negligence. Assignor hereby
Case
Case
 Case14-34940-bjh7
     14-34940-bjh7
       1:18-cv-11072-GHW-RWL
                   Doc
                   Doc 63-1
                       81 Filed
                            Filed09/07/18
                                  Document
                                  10/22/17 Entered
                                            279-3
                                            Entered09/07/18
                                                   Filed
                                                    10/22/17
                                                         02/22/20
                                                            07:43:21
                                                              19:21:46
                                                                   PagePage
                                                                        Page
                                                                        427 11
                                                                            of5433
                                                                               of
                                                                                of 17
                                                                                   10



acknowledges that no attorney-client relationship is established between Assignor and the
Assignees, their assigns or counsel as a consequence of this Agreement. Assignor shall have no
causes of action against Assignees, their assigns, or counsel, including, but not limited to,
professional malpractice, negligence, gross negligence or omissions;

12.     Assignees acknowledge that the assignment of the Causes of Action to the Assignees could
negatively impact the International Law/Treaty Claims, even to the point that the International
Law/Treaty Claims can no longer be prosecuted for the benefit of the Bankruptcy Estate and the
Creditors, and therefore the Assignees agree to hold harmless Assignor and his counsel and release
any claims against Assignor and his counsel, including, but not limited to, professional malpractice
or negligence, should the assignment of the Causes of Action negatively impact the International
Law/Treaty Claims, including affecting the International Law/Treaty Claims such that they can no
longer be prosecuted for the benefit of the Bankruptcy Estate and the Creditors;

13.     This Agreement is governed by the laws of the State of Texas, without regards to Texas’
conflict or choice of law provisions. The parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in connection with,
this Agreement or the transactions contemplated hereby shall be brought exclusively in the
Bankruptcy Court, and each party hereto hereby irrevocably consents to the jurisdiction of the
Bankruptcy Court (and of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any objection that it may
now or hereafter have to the laying of the venue of any such suit, action or proceeding in the
Bankruptcy Court or that any such suit, action or proceeding which is brought in the Bankruptcy
Court has been brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the jurisdiction of
the Bankruptcy Court;

14.    Assignor represents that he has not assigned or transferred the Causes of Action to any
other party. From the date hereof until closing, Assignor shall not move, sell, lease, transfer or
otherwise dispose of or agree to move, sell, transfer, lease or otherwise dispose of, any of the
Causes of Action (excluding the International Law/Treaty Claims);

15.     The Assignees have the requisite power and authority to enter into this Agreement and to
carry out the transactions contemplated hereby. The execution, delivery and performance of this
Agreement by the Assignees has been duly and validly authorized and approved by all necessary
action on the part of the Assignees, and subject to the entry of an order by the Bankruptcy Court
approving this Agreement, this Agreement constitutes the legal and binding obligation of the
Assignees, enforceable against the Assignees in accordance with its terms;

16.     Each signatory to this Agreement represents and warrants that such person is duly
authorized to bind the Party for whom such person acts. The Parties expressly represent and
warrant on behalf of themselves and their heirs, legal representatives, successors, and assigns, that
they are legally competent to execute this Agreement and that they do so of their own free will and
accord, without reliance on any representation of any kind or character not expressly set forth
herein;
Case
Case
 Case14-34940-bjh7
     14-34940-bjh7
       1:18-cv-11072-GHW-RWL
                   Doc
                   Doc 63-1
                       81 Filed
                            Filed09/07/18
                                  Document
                                  10/22/17 Entered
                                            279-3
                                            Entered09/07/18
                                                   Filed
                                                    10/22/17
                                                         02/22/20
                                                            07:43:21
                                                              19:21:46
                                                                   PagePage
                                                                        Page
                                                                        428 12
                                                                            of6433
                                                                               of
                                                                                of 17
                                                                                   10



17.    Except for the approval and entry of an order by the Bankruptcy Court approving this
Agreement, no consent, approval or authorization of, filing or registration with, or notification to
any governmental authority, person, partnership, corporation or other entity is required in
connection with the execution and delivery of this Agreement or any ancillary documents by the
Assignees or the consummation of the transactions contemplated hereby and thereby;

18.     As part of Assignor’s agreement to assign the Causes of Action (excluding the International
Law/Treaty Claims) to the Assignees, Assignor hereby grants unto Assignees full authority to do
all things necessary to enforce the Transferred Rights and Assignor’s and the Bankruptcy Estate’s
rights thereunder. Assignor agrees that the powers granted in this paragraph are discretionary in
nature and exercisable at the sole option of Assignees;

19.     Assignor shall execute and deliver to the Assignees such conveyances, assignments, or
other instruments and documents as the Assignees may reasonably request in order to effect the
sale, conveyance, and transfer of the Causes of Action. Each party to this Agreement shall, from
time to time, execute and deliver such additional documents, instruments, conveyances or
assurances and take such other actions as shall be necessary, or otherwise reasonably requested by
any other party to confirm and assure the rights and obligations provided for in this Agreement
and render effective the consummation of the transactions contemplated hereby;

20.     Assignees shall provide to the Assignor: (i) upon request, but no more frequent than
annually, updates in writing on the public record status of the Causes of Action assigned to the
Assignees, exclusive of any attorney work product or attorney client privilege information of
Assignees; (ii) notice of any settlement of the Causes of Action assigned to the Assignees, within
ten (10) business days of any such settlement; and (iii) notice of any payments received on account
of any settlements of any Causes of Action, within five (5) business days of the receipt of such
payments;

21.     Assignor agrees to forward to Assignees all notices received from the Bankruptcy Court or
any third party with respect to the Causes of Action;

22.     Assignor further agrees that if Assignor receives any distributions on account of the Causes
of Action (excluding the International Law/Treaty Claims and the Fee payable under this
Agreement), whether in the form of cash, securities, instruments or any other property, the
aforementioned shall constitute property of the Assignees to which the Assignees has an absolute
right. Assignor shall hold such property in trust and will at its own expense deliver to Assignees
any such property in the same form received, together with any endorsements or documents
necessary to transfer such property to Assignees within ten (10) business days of receipt. Should
all or any portion of the distributions on account of the Causes of Action not be assignable by
Assignor to Assignee, then Assignor grants to Assignees a participation interest in the Causes of
Action or such distributions, in accordance with applicable law;

23.    This assignment shall be binding upon and inure to the benefit of the parties, their
successors, assigns, and personal representatives as may be applicable;
Case
Case
 Case14-34940-bjh7
     14-34940-bjh7
       1:18-cv-11072-GHW-RWL
                   Doc
                   Doc 63-1
                       81 Filed
                            Filed09/07/18
                                  Document
                                  10/22/17 Entered
                                            279-3
                                            Entered09/07/18
                                                   Filed
                                                    10/22/17
                                                         02/22/20
                                                            07:43:21
                                                              19:21:46
                                                                   PagePage
                                                                        Page
                                                                        429 13
                                                                            of7433
                                                                               of
                                                                                of 17
                                                                                   10



24.    The Parties acknowledge that they have consulted with and received advice from such legal
counsel and/or other advisors as deemed necessary relative to this matter, including the terms of
this Agreement and the advisability of executing this Agreement. Each Party represents and
warrants that it/he/she understands the legal effect and content of this Agreement, and is executing
same as its/his/her own knowing and voluntary act and deed;

25.     All representations, warranties, covenants and agreements contained herein shall survive
the execution and delivery of this Agreement and any such reassignment, and shall inure to the
benefit of Assignor, Assignees and their respective successors and assigns of any party hereto;
provided, however, that the obligations of Assignor and Assignees contained herein shall continue
and remain in full force and effect until fully paid, performed and satisfied;

26.     This Agreement, together with any exhibits hereto, constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings or representations pertaining to the subject matter hereof, whether oral
or written. There are no warranties, representations or other agreements between the parties in
connection with the subject matter hereof except as specifically and expressly set forth herein. This
Agreement may be signed in counterparts, each of which shall be an original and all of which taken
together shall constitute one agreement. No amendment of any provision of this Assignment shall
be effective unless it is in writing and signed by the parties and no waiver of any provision of this
Assignment, nor consent to any departure by either party from it, shall be effective unless it is in
writing and signed by the affected party, and then such waiver or consent shall effective only in
the specific instance and for the specific purpose for which given;

27.    Except as otherwise expressly provided herein, each of the parties hereto will pay and
discharge its own expenses and fees in connection with the negotiation of, and entry into, this
Agreement and the consummation of the transactions contemplated hereby;

28.     All notices, requests, demands, consents and communications necessary or required under
this Agreement shall be made in the manner specified, or, if not specified, shall be delivered by
hand, delivered by a recognized overnight courier or sent by registered or certified mail, return
receipt requested, to:

       if to the Assignees:

       Zahari Tomov
       1 Kiril and Metodi Street
       Region: Asparuhovo
       Varna, Bulgaria 9000

       with a copy (which shall not constitute notice) to:

       Rolinski Law Group, LLC
       14915 River Road
       Potomac, MD 20854
       Attention: Sylvia J. Rolinski, Esq.
Case
Case
 Case14-34940-bjh7
     14-34940-bjh7
       1:18-cv-11072-GHW-RWL
                   Doc
                   Doc 63-1
                       81 Filed
                            Filed09/07/18
                                  Document
                                  10/22/17 Entered
                                            279-3
                                            Entered09/07/18
                                                   Filed
                                                    10/22/17
                                                         02/22/20
                                                            07:43:21
                                                              19:21:46
                                                                   PagePage
                                                                        Page
                                                                        430 14
                                                                            of8433
                                                                               of
                                                                                of 17
                                                                                   10




       if to the Assignor:

       Jeffrey H. Mims, Chapter 7 Trustee
       900 Jackson Street, Suite 560
       Dallas, Texas 75202

       with a copy (which shall not constitute notice) to:

       Norton Rose Fulbright
       2200 Ross Avenue, Suite 3600
       Dallas, Texas 75201
       Attention: Kristian Gluck

All such notices, requests, demands, consents and other communications shall be deemed to have
been duly given upon receipt of delivery confirmation, or on the date on which delivered by hand
(receipt confirmed), as the case may be, and addressed as aforesaid;

29.     In the event that any one or more of the provisions contained herein, or the application
thereof in any circumstances, is held invalid, illegal or unenforceable in any respect for any reason
in any jurisdiction, the validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired or affected, it
being intended that each of the parties’ rights and privileges shall be enforceable to the fullest
extent permitted by law, and any such invalidity, illegality and unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other jurisdiction. To the fullest
extent permitted by law, the parties hereby waive any provision of any law, statute, ordinance, rule
or regulation which might render any provision hereof invalid, illegal or unenforceable. This
Agreement is complete, and all promises, representations, understandings, warranties and
agreements with reference to the subject matter hereof, and all inducements to the making of this
Agreement relied upon by any of the parties hereto, have been expressed herein. This Agreement
may not be amended except by an instrument in writing signed on behalf of the Assignor and the
Assignees;

30.   THE ASSIGNEES AND THE ASSIGNORS EACH HEREBY EXPRESSLY WAIVES
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OTHER PURCHASE
DOCUMENT, THE CAUSES OF ACTION OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT. THE ASSIGNOR AND
THE ASSIGNEES ALSO WAIVE ANY BOND OR SURETY OR SECURITY UPON SUCH
BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF ANY PARTY. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. THE ASSIGNOR AND THE ASSIGNEES
FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER
Case
 Case14-34940-bjh7
      1:18-cv-11072-GHW-RWL
                   Doc 81 Filed 09/07/18
                                 DocumentEntered
                                          279-3 09/07/18
                                                 Filed 02/22/20
                                                          07:43:21
                                                                 PagePage
                                                                      431 15
                                                                          of 433
                                                                             of 17
Case
 Case14-34940-bjh7
      1:18-cv-11072-GHW-RWL
                   Doc 81 Filed 09/07/18
                                 DocumentEntered
                                          279-3 09/07/18
                                                 Filed 02/22/20
                                                          07:43:21
                                                                 PagePage
                                                                      432 16
                                                                          of 433
                                                                             of 17
Case
 Case14-34940-bjh7
      1:18-cv-11072-GHW-RWL
                   Doc 81 Filed 09/07/18
                                 DocumentEntered
                                          279-3 09/07/18
                                                 Filed 02/22/20
                                                          07:43:21
                                                                 PagePage
                                                                      433 17
                                                                          of 433
                                                                             of 17
